IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                                 March 4, 2015 Session

                  MICHELLE RYE ET AL. v. WOMEN’S CARE
                   CENTER OF MEMPHIS, MPLLC ET AL.

         Appeal by Permission from the Court of Appeals, Western Section
                        Circuit Court for Shelby County
                  No. CT00092009        Gina C. Higgins, Judge

                              ________________________

               No. W2013-00804-SC-R11-CV – Filed October 26, 2015
                           ________________________



We granted permission to appeal in this healthcare liability action to reconsider the
summary judgment standard adopted in Hannan v. Alltel Publishing Co., 270 S.W.3d 1
(Tenn. 2008). The Court of Appeals concluded that the Hannan standard requires
reversal of the trial court‘s decision granting summary judgment to the defendants on
certain of the plaintiffs‘ claims. We hereby overrule Hannan and return to a summary
judgment standard consistent with Rule 56 of the Federal Rules of Civil Procedure. We
hold, therefore, that a moving party may satisfy its initial burden of production and shift
the burden of production to the nonmoving party by demonstrating that the nonmoving
party‘s evidence is insufficient as a matter of law at the summary judgment stage to
establish the nonmoving party‘s claim or defense. Applying our holding to the record in
this case, we conclude that the defendants are entitled to summary judgment on all the
plaintiffs‘ claims at issue in this appeal. Accordingly, we affirm in part and reverse in
part the judgment of the Court of Appeals and remand this matter to the trial court for
entry of summary judgment on these issues and for any other proceedings that may be
necessary.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
    Affirmed in Part and Reversed in Part; Case Remanded to the Trial Court

CORNELIA A. CLARK, J., delivered the opinion of the Court, in which SHARON G. LEE,
C.J., and JEFFREY S. BIVINS, J., joined. SHARON G. LEE, C.J., and JEFFREY S. BIVINS, J.,
each filed separate concurring opinions. GARY R. WADE, J., filed a dissenting opinion.
HOLLY KIRBY, J., not participating.
William H. Haltom, Jr., Margaret F. Cooper, and James D. Duckworth, Memphis,
Tennessee, for the appellants, Women‘s Care Center of Memphis, MPLLC, d/b/a Ruch
Clinic, and Diane Long, M.D.

Gary K. Smith and C. Philip M. Campbell, Memphis, Tennessee, for the appellees,
Michelle Rye and Ronald Rye.

W. Bryan Smith, Memphis, Tennessee, John Vail, Washington, D.C., and Brian G.
Brooks, Greenbrier, Arkansas, for the amicus curiae, Tennessee Association for Justice.


                                              OPINION

                               I. Factual and Procedural History

       On February 24, 2009, Michelle Rye and her husband Ronald Rye (collectively
―the Ryes‖ and individually ―Mrs. Rye‖ and ―Mr. Rye‖) filed this health care liability
action against Women‘s Care Center of Memphis, MPLLC d/b/a Ruch Clinic (―Ruch
Clinic‖) and Diane Long, M.D., (collectively ―Defendants‖). The Ryes‘ lawsuit arises
out of obstetrical services Dr. Long and employees of Ruch Clinic rendered to Michelle
Rye in 2007 and 2008, during her pregnancy with her third child, born in early January
2008.

        It is undisputed that Mrs. Rye has Rh negative blood and that, as a result, she
should have received a RhoGAM injection at or near the twenty-eighth week of her third
pregnancy to avoid possible medical complications and risks in future pregnancies.1 It is
also undisputed that the Defendants‘ failure to administer a RhoGAM injection to Mrs.
Rye was a deviation from the recognized standard of acceptable professional practice and
that this deviation has resulted in Mrs. Rye becoming Rh-sensitized. This condition, Rh-
sensitization, is irreversible and means that Mrs. Rye‘s blood now contains antibodies to
Rh positive blood. It is undisputed that if Mrs. Rye becomes pregnant in the future and if
the fetus‘s blood is Rh positive, it is possible that the antibodies to Rh positive blood now
present in Mrs. Rye‘s blood will cross the placenta and attack the fetus‘s red blood cells.
If all these contingencies occur together—a future pregnancy, an Rh positive fetus, and


        1
          The Ryes‘ third child was born healthy and without complications. ―RhoGAM is a trademark of
a preparation of Rh immune globulin. It is used to prevent the formation of antibodies [to Rh positive
blood] in Rh negative women.‖ Walker v. Rinck, 604 N.E.2d 591, 593 n.1 (Ind. 1992) (citing 3
Attorney‘s Dictionary of Medicine p. R-92 (1986)). ―When an Rh negative woman is pregnant with an
Rh positive child, her blood develops antibodies which do not affect the [existing] pregnancy, but can
cause damage to later-conceived Rh positive fetuses. An injection of RhoGAM during the first pregnancy
can prevent the formation of these antibodies.‖ Id. (citing 3 Attorney‘s Dictionary of Medicine at p. R-84
(1986))

                                                  -2-
antibodies crossing the placenta—it is undisputed that the unborn fetus would face a
number of risks, ranging from mild to severe.

        In their complaint the Ryes alleged that they are ―practicing Roman Catholics,‖
and prior to learning of Mrs. Rye‘s Rh-sensitization and the potential risks it entails, they
―had intended to have additional children.‖              After learning of Mrs. Rye‘s
Rh-sensitization, the Ryes inquired ―about the possibility of a dispensation from the
Catholic Church‘s traditional prohibition on sterilization procedures‖ but were ―advised
that a dispensation would not be given unless Mrs. Rye‘s life were in danger.‖ Although
the Ryes have since ―leaned toward taking steps to prevent future pregnancies,‖ their
religious beliefs have prevented them from undergoing voluntary sterilization procedures
or using other artificial means of birth control. The Ryes alleged that they have been
placed in a state of emotional distress due to Mrs. Rye‘s Rh-sensitization and the severe
risks it presents for any future pregnancies. The Ryes requested compensatory damages
for (1) physical injuries to Mrs. Rye, such as the ―disruption of the normal functioning of
[Mrs. Rye‘s] capability to conceive unimpaired, healthy children, free from an
abnormally high risk of birth defects or premature fetal death‖; (2) the disruption of their
family plans; (3) the infliction of emotional distress; and (4) medical expenses that may
become necessary in the future to treat complications resulting from Mrs. Rye‘s Rh-
sensitization.

       As already noted, the Defendants admitted that their failure to administer a
RhoGAM injection at the appropriate time during Mrs. Rye‘s third pregnancy amounted
to a deviation from the recognized standard of acceptable professional practice and that
this deviation has resulted in Mrs. Rye becoming Rh-sensitized. Nevertheless, the
Defendants asserted in their answer to the Ryes‘ complaint, and continue to contend in
this Court, that the Ryes have no existing actual injuries or damages resulting from this
deviation.

       On July 13, 2010, after the Ryes and Dr. Long were deposed, the Defendants filed
a motion to dismiss the Ryes‘ complaint, or in the alternative, for summary judgment.
Specifically, the Defendants alleged that the Ryes have failed to establish any existing
injuries, have failed to allege future injuries to a reasonable medical certainty, have
alleged future damages that are ―mere possibilities and speculative,‖ have failed to allege
an actual injury sufficient to support a claim for negligent infliction of emotional distress
(―NIED‖), and have failed to allege or to provide expert medical or scientific proof of a
serious or severe emotional injury sufficient to support a ―stand-alone‖ NIED claim.

        As support for their motion, and in the statement of undisputed material facts filed
along with their motion as required by Rule 56.03 of the Tennessee Rules of Civil
Procedure, the Defendants relied upon the Ryes‘ deposition testimony admitting that Mrs.
Rye ―has had no medical complications as a result of not receiving a RhoGAM
injection,‖ that she ―has not seen any doctor or healthcare provider or received any

                                            -3-
medical treatment whatsoever as a result of not receiving a RhoGAM injection,‖ that
although the Ryes ―have been advised that there are possible complications that could
occur because she did not receive a RhoGAM injection[], none of these complications
have occurred at this time,‖ that although the Ryes ―are concerned about possible
complications that might develop, they have had no emotional or psychiatric problems
because of this that required any counseling or treatment.‖

       The Defendants also relied upon the affidavit of their expert, Dr. Thomas G.
Stovall, a specialist in obstetrics and gynecology, to support their motion. Dr. Stovall,
who has over twenty-five-years‘ experience in his specialty, opined that the health risks
to an Rh-sensitized woman are ―extremely remote.‖ Dr. Stovall thus opined ―within a
reasonable degree of medical certainty that it is more likely than not that an Rh-sensitized
individual will never sustain any injuries or damages whatsoever.‖ Dr. Stovall also
opined that ―the risks to a child in a future pregnancy of an Rh-sensitized mother are
remote‖ and that ―it cannot be said with any reasonable degree of medical certainty that if
an Rh-sensitized woman conceives a child, there will be any injury to the child.‖
Additionally, Dr. Stovall opined, ―within a reasonable degree of medical certainty that
while Mrs. Rye [has become] Rh-sensitized, she has incurred no physical injuries.‖ Dr.
Stovall additionally opined that ―[t]he risks of any future injuries to [Mrs. Rye] or to a
child in a future pregnancy, if such a child is conceived, are so remote that it cannot be
stated with any reasonable degree of medical certainty that such injuries would in fact
occur.‖

        In a memorandum of law filed on September 2, 2010, in response to the
Defendants‘ motion, the Ryes stated that the Defendants‘ negligence had injured them by
causing Mrs. Rye to become Rh-sensitized, which disrupted their family plans, increased
the risks to any future children they may conceive, increased the risk to Mrs. Rye should
she need a blood transfusion in the future, and caused them emotional distress, which
need not be proven by expert testimony because it results from Mrs. Rye‘s physical
injury—Rh-sensitization. Along with their legal response, the Ryes submitted the
affidavit of Dr. Joseph Bruner, a specialist in perinatology, which is ―a subspecialty of
obstetrics,‖ involving ―maternal-fetal‖ care in ―complicated, high-risk pregnancies.‖ Dr.
Bruner opined that the Defendants‘ failure to administer a RhoGAM injection to Mrs.
Rye amounted to a deviation from the recognized standard of acceptable professional
practice and caused Mrs. Rye to become Rh-sensitized. Dr. Bruner characterized Rh-
sensitization as an injury, explaining that, ―[b]iologically, [Mrs. Rye] is not the same
person she was before she became Rh-sensitized.‖ According to Dr. Bruner, ―[w]hen
[Mrs. Rye] began her third pregnancy, she had normal blood, without the antibodies she
now has in her system for life.‖ Dr. Bruner stated that Mrs. Rye ―now possesses diseased
blood with antibodies introduced into her bloodstream through no fault of her own, a
situation which would not have occurred had she been given a timely RhoGAM
injection.‖ Dr. Bruner stated that Mrs. Rye‘s Rh-sensitization has created ―two areas of


                                            -4-
concern going forward‖—the risks of harm to Mrs. Rye and the risks of harm to the
Ryes‘ unborn children.

      With regard to the risks of harm to Mrs. Rye, Dr. Bruner testified as follows:

      [I]f Mrs. Rye is involved in a medical emergency henceforth in which she
      will require a blood transfusion, she is at an increased risk of life-
      threatening problems. This is directly attributable to the fact that she has
      antibodies present in her blood which were not present before she became
      Rh-sensitized. Ordinarily, in an average hospital emergency treatment
      setting, it takes an average of 20 to 30 minutes for a blood typing and cross
      matching to occur. A shorter procedure, a blood type and screen, can be
      done approximately 10 minutes faster. The presence of Rh antibodies in
      Mrs. Rye‘s blood will double or even triple the time necessary to identify
      compatible units of blood for transfusions. This time difference is likely to
      be life threatening in an emergency situation in which blood transfusions
      are required. This is of particular significance because major accidents and
      traumatic events often occur in situations in which sophisticated medical
      care is not immediately physically available and time is typically of the
      essence to save a patient who needs an emergency transfusion or multiple
      transfusions.

      With regard to the risks of harm to any future children the Ryes may conceive, Dr.
Bruner opined:

             [Rh-sensitization] can have severe consequences because of the
      destruction it involves of the baby‘s blood cells. The baby‘s body tries to
      compensate for the anemia caused by the attack from the mother‘s
      antibodies by releasing immature red blood cells, called erythroblasts. The
      overproduction of erythroblasts can cause the liver and spleen to become
      enlarged, potentially causing liver damage or a ruptured spleen. Excess
      erythroblast production means that fewer of other types of blood cells are
      produced, such as platelets and other factors important for blood clotting.
      Therefore, excessive bleeding can be another complication. The destroyed
      red blood cells release the blood‘s red pigment (hemoglobin) which
      degrades into a yellow substance called bilirubin. Bilirubin is normally
      produced as red blood cells die, but the body can only handle a low level of
      bilirubin. In erythroblastosis fetalis, high levels of bilirubin accumulate and
      cause hyperbilirubinemia, a condition in which the baby becomes jaundiced
      before birth, developing a yellowish tone of the eyes and skin. If
      hyperbilirubinemia cannot be controlled in the newborn, the baby develops
      kernicterus after birth, in which bilirubin is deposited in the brain and may
      cause permanent damage. Other symptoms include high levels of insulin

                                           -5-
and low blood sugar, as well as a condition called hydrops fetalis. Hydrops
fetalis causes fluids to accumulate within the baby‘s body, causing swelling
before birth which can even cause fetal death. Hydrops fetalis inhibits
normal breathing after birth and can interfere with lung growth if it
continues for an extended period. Hydrops fetalis and anemia can also
contribute to heart problems.

       Babies of Rh-sensitized mothers who survive pregnancy may
develop kernicterus, which can lead to deafness, speech problems, cerebral
palsy, or mental retardation. Extended hydrops fetalis can inhibit lung
growth and contribute to heart failure. These serious complications are life
threatening, but with good modern medical treatment, most babies can be
saved.

....

I have been made aware that Mr. and Mrs. Rye are Roman Catholics and,
because of their religious views, cannot undergo voluntary sterilization and
do not practice birth control other than through attempted timing of sexual
relations since Mrs. Rye became Rh-sensitized. However, I am also aware
that pregnancies can and do occur for couples in such circumstances despite
their best efforts to avoid a pregnancy, and I have been made aware that the
Ryes are opposed to abortion and do not plan to have an abortion in the
event of a subsequent pregnancy.

       I have reviewed the Affidavit of Dr. Thomas Stovall in this case.
Contrary to the opinions of Dr. Stovall, it is my opinion that it is more
probable than not that unborn children of Mr. and Mrs. Rye will experience
complications in a subsequent pregnancy or in subsequent pregnancies, and
the degree of severity of those complications will be expected to increase
with successive pregnancies because of the nature of Rh-sensitization as a
condition. This is an impairment of the ability of Mrs. Rye to bear children
in the future free from a series of risks the family more than likely would
not have had otherwise.

        Based upon my experience, education and training as a
perinatologist, the usual course of treatment for the first pregnancy in a
woman known to be Rh-sensitized is an amniocentesis (aspiration of fluid
by needle) at 15 weeks gestation to determine the fetal blood type and
confirm whether the baby is in fact Rh-positive. Assuming the baby is
Rh-positive, which is more likely than not given Mrs. Rye‘s history,
starting at 24 weeks gestation, serial amniocenteses would be expected to
be conducted approximately every 3 weeks at 27, 30, 33, 36 and possibly

                                    -6-
39 weeks gestation. Each amniocentesis carries a 1 to 2 % risk of bleeding,
infection, leakage of fluid, preterm labor, and loss of the fetus, and with
each amniocentesis there are expenses, discomfort to the mother because of
the insertion of a needle in the abdomen, and the emotional toil, and the risk
of a baby having to be delivered preterm, with accompanying risks of
cerebral palsy.

        A potential alternative to serial amniocenteses, or an adjunct to
amniocenteses, would be one or more ultrasounds. Ultrasounds can enable
the practitioner to measure fetal blood velocity effectively. Babies with a
normal blood count will have blood moving at a certain speed, which is a
normal velocity. The presence of anemia in a developing fetus can
therefore be detected through the observation of abnormal blood velocity at
approximately 22 to 24 weeks gestation, and in a developing child of an
Rh-sensitized mother where anemia has been observed. A practitioner who
uses ultrasounds as the principle means of monitoring such a child should
conduct those ultrasounds every one to two weeks prior to delivery. The
factors that influence the decision of the practitioner as to whether to do
ultrasound or amniocentesis include individual risk factors as identified by
the practitioner, the family‘s geographic access to available care, the
facilities and equipment available and the level of experience and training
of the doctor.

       In a subsequent pregnancy, Michelle Rye‘s unborn child will, at a
minimum, require monitoring as described above to a reasonable medical
certainty. In later pregnancies, because of the nature of Rh-sensitization
and the immune system‘s response in an Rh-sensitized patient, the risks to
the babies will magnify significantly with successive pregnancies.

        Based upon my education, training and experience as a
perinatologist specializing in the treatment of high risk maternal-fetal
patients, including treatment of many pregnant women who have been Rh-
sensitized and their developing babies, the pregnancies of Rh-sensitized
patients can be grouped into three broad risk categories: (1) ―mild disease,‖
in which the child will be born with minimal jaundice expected to resolve
with conventional treatment shortly after birth and no need for blood
transfusions, (2) ―moderate disease,‖ which will tend to involve prematurity
and some degree of anemia and will require a prolonged stay in a neonatal
treatment facility and blood transfusions and the use of light therapy to
improve the babies‘ bilirubin, and (3) ―severe disease,‖ which will require
aggressive treatment of the baby in utero, including monitoring of
hematocrit which will fall below a level of 15-20, and will likely be
accompanied by erythroblastosis fetalis and hydrops fetalis, a very serious

                                     -7-
      condition in which excess fluid accumulates around the baby‘s lungs, heart,
      and organs. Developing babies in this ―severe disease‖ category are
      considered high risk, and I am often called upon in my practice as a
      perinatologist to provide consultation and aggressive treatment and
      intervention for such patients. Aggressive treatment for such babies
      includes many invasive diagnostic procedures and blood transfusions while
      the babies are still in utero. Despite the best care, such affected babies have
      a significantly higher risk of prematurity and temporary and permanent
      complications, including respiratory and central nervous system deficits,
      and even death.

              Based upon my education, training and experience as a
      perinatologist specializing in the treatment of high risk maternal-fetal
      patients, including treatment of many pregnant women who have been Rh-
      sensitized and their developing babies, I have observed certain percentages
      of disease and risk classification. Generally, many of the children born in
      the first pregnancy of women after they have been Rh-sensitized will fall
      into the first category (mild disease), while approximately 25 to 30% of
      those children will fall into the second category (moderate disease), and
      approximately 20 to 25% of those children will fall into the third category
      (severe disease). However, it is my opinion that it is more probable than
      not that the unborn children of Mr. and Mrs. Rye will be at a greater than
      average statistical risk for the reasons set forth below.

             Fortunately, Mr. and Mrs. Rye‘s third child . . . was born healthy and
      without adverse events. However, because of Mrs. Rye‘s comparatively
      quick Rh-sensitization (from the 28th week of her third pregnancy up until
      the confirmation of her Rh-sensitive status shortly after the delivery of her
      third child), it is my opinion to a reasonable degree of medical certainty that
      Mrs. Rye is a comparatively ―fast responder‖ biologically to the changes
      brought about by Rh-sensitization among Rh-sensitized patients. This
      temporal pathway for her Rh-sensitization was prompt and the condition is
      now irreversible. The antibodies now contained in her body, which were
      not present before her Rh-sensitization, will never go away during her
      lifetime. It is therefore my opinion that it is more probable than not that
      Mrs. Rye‘s next pregnancy will involve a baby with moderate to severe
      disease in utero.

       The Defendants deposed Dr. Bruner on November 29, 2010. During his
deposition, Dr. Bruner elaborated on his affidavit testimony concerning the risks to Mrs.
Rye and to any unborn children the Ryes may conceive in the future. Excerpts of his
deposition testimony appear below.


                                           -8-
Q.     Okay. You and I are communicating. Let me make it clear. I‘ve
       asked you if you‘re called as an expert in this case what opinions
       you will render, and you‘ve told me that your testimony—tell me if I
       state this correctly—your testimony would be about the risk that
       Mrs. Rye has and any unborn child of her[s] would have if another
       child were conceived. Did I make that statement correctly: That‘s
       the subject matter of your testimony?

A.     That‘s correct.

Q.     All right. And, specifically, I hear you say three points. Number
       one, that Mrs. Rye became R[h-]sensitized in her third trimester of
       her last pregnancy because of the failure to receive a RhoGAM
       injection; number two, she now has lifetime risks, whether she
       becomes pregnant again or not; and number three, if she becomes
       pregnant again, she and her fetus will have risks.

A.     That‘s correct.

Q.     Did I state those correctly?

A.     Yes, you did.

....

Q.     All right. Now, I want to give you every opportunity before we
       leave here today to tell me the basis in each of those areas, so go
       ahead.

A.     Okay. As far as the sensitization, itself, everything I‘ve read so far,
       there appears to be general agreement that she was sensitized in her
       last pregnancy because of her doctor‘s failure to administer
       RhoGAM, so I don‘t think we need to spend much time on that.

       Her lifetime risk is because of the fact that the R[h] disease she now
       has, that she has circulating antibodies to the R[h] factor. If she ever
       requires a blood transfusion or requires a blood product in the future,
       it will be necessary for her to be administered blood or blood
       products that do not have the R[h]factor, or else it would provoke a
       response in her body.

....


                                      -9-
       So this is only a risk if she is in an emergency situation, for example,
       if she‘s in a motor vehicle accident, or if she falls down the stairs or
       has some sort of injury, perhaps even during a childbirth that would
       result in a large acute blood loss that requires an urgent or emergent
       blood transfusion as a life-saving procedure. Then the risk for her is
       that the turnaround time to produce compatible blood may not be
       fast enough to prevent injury or even death.

....

Q.     And I‘m not—when I say this, I‘m just trying to nail it down.
       You‘re not going to testify at this trial that she has any—if you‘re
       called as a witness at this trial, that she has currently any other risk
       in her current, nonpregnant situation, any other risks than the risk, if
       she had blood loss, of the transfusion process being prolonged,
       correct?

A.     That‘s the only medical risk that she has, yes, sir.

....

Q.     On the current risk that she has, the only risk that she has right now
       in her current situation, is this risk that it might take longer to
       process her blood in the case of—or blood products in the case of a
       transfusion?

A.     It would take longer to process a unit of blood.

....


Q.     Fair enough. Let‘s go to your third opinion. You say if she becomes
       pregnant, she and her fetus both have risks. Tell me specifically
       what your opinions are in this regard.

A.     Well, there are risks from the disease, and there are risks from the
       treatment of the disease. The risk of the disease centers mainly on
       the fetus. With her next R[h] incompatible pregnancy, her immune
       response will be stronger than it was in her last pregnancy, so she
       will produce antibodies that will cross the placenta, and they will
       attach to the fetal red blood cells. And these red blood cells will be
       destroyed, and the fetus will experience some degree of anemia.


                                     - 10 -
Q.   Okay. Anything else?

A.   Depending on the degree of anemia, the fetus may be required—in
     order to replace the blood cells that are being destroyed, the fetus
     ma[y] be required to convert other organs that do not normally
     produce blood into blood-producing organs, specifically, the liver,
     the spleen, under severe circumstances, even the lining of the bowel.
     The conversion of these cells being forced to do something they
     were not normally programmed to do is injurious.

Q.   Injurious to the fetus?

A.   Yes, injurious to the cells, injurious to the organ and injurious to the
     entire fetus. And this injury can lead to an accumulation of fluid
     within the fetus because of impaired blood flow and eventually to a
     condition known as hydrops fetalis . . . .

Q.   What is that?

A.   It‘s a collection of fluid in more than one body space in a fetus as a
     result of severe anemia, provoked by an immune response.

Q.   Okay.

A.   Left untreated, this may lead to fetal death.

Q.   Left untreated?

A.   Yes.

Q.   What if it‘s treated?

A.   Then a variety of outcomes are possible. Left untreated, and even if
     treated, it can lead to maternal illness. The way this happens is, if
     the fetus develops hydrops fetalis, the placenta does, also, because
     the placenta belongs to the fetus. And in descriptions—in
     pathological descriptions of fetuses that have been sick with hydrops
     fetalis or have died, one common feature is a very thick placenta, a
     placenta that‘s also hydropic. The placenta produces many basal-
     active substances, not only for the fetus, but ones that affect the
     mother, as well. So when the placenta becomes thick and
     edematous, the mother commonly develops high blood pressure,


                                   - 11 -
       fluid retention and proteinuria, something very closely akin to
       preeclampsia, and so the mother becomes sick, as well.

Q.     Go ahead. What else?

A.     Well, if left untreated, this will typically result in death of the fetus if
       it‘s that severe.

Q.     If left untreated?

A.     Yes.

Q.     Okay.

A.     So those are the risks to the fetus from the disease process. So this
       can result in an early loss, it can result in a loss after viability, it can
       result in an emergency delivery that, unfortunately, may result in the
       loss of the baby, in spite of the emergency delivery.

       And so the mother may secondarily be injured because of the disease
       process that the fetus has or because of the treatment of the disease
       ....

....

A.     Finally, as I mentioned, all of these procedures, all of these invasive
       procedures have complications. And although it‘s probably not
       worthwhile going through every scenario, just by way of illustration,
       it‘s possible that an amniocentesis or blood sampling could be
       performed at 23 weeks, 24 weeks, a complication could occur, the
       baby would deliver and survive but then be severely affected by
       prematurity, which is not a result of the disease process, but a
       complication of the treatment of the disease. And the baby could
       survive and be severely affected with cerebral palsy or even mental
       retardation and then live for [forty] years after that.

       So that pretty much sums up the risks of the fetus and the mother,
       both from the disease and from the treatment . . . .

....

Q.     Okay. So you can‘t say it‘s more likely than not that if she becomes
       pregnant again, and if the – and if the baby has blood incompatible

                                      - 12 -
     with her R[h] [negative] status that the baby is not going to be
     treated for this?

A.   No.

Q.   You‘re not saying that?

A.   In this country, more than likely, she would get treatment.

Q.   All right.

A.   But the interlude until treatment begins may result in a pregnancy
     loss.

Q.   But that‘s not a risk that you‘re prepared to testify that more likely
     than not is going to occur?

A.   No, I don‘t think so.

Q.   Can you say that any of these things you‘ve told us about today are
     more likely than not going to occur to her in the future?

A.   Yes.

Q.   What? How can you say that?

A.   It‘s more likely than not that she will become pregnant with another
     sensitized pregnancy.

Q.   Okay. And what is the basis for your statement that this lady, it‘s
     more likely than not that she‘s going to become pregnant again with
     a child that will have blood not compatible with her R[h] [negative]
     status?

A.   Because of her religious beliefs, she‘s not allowed to practice
     contraception, so she and her husband are still having unprotected
     intercourse.

Q.   How do you know that?

A.   Because she testified to that in her deposition. So at least –



                                   - 13 -
Q.     And you‘re working on the assumption that there‘s unprotected
       intercourse going on now. You‘re working on that assumption?

A.     Well, she testified under oath that there was unprotected –

Q.     But you‘re testifying that‘s an accurate statement?

A.     Yeah, I am.

....

Q.     And she‘s—more likely than not, it‘s going to be a child whose
       blood is not compatible with her R[h] [sensitized] status. You‘re
       saying that‘s more likely than not, more than a 50 [%] chance of
       that?

A.     That‘s correct.

....

A.     So more likely than not, she will become pregnant again, because
       she‘s already become pregnant three times, having unprotected
       intercourse. More likely than not, the fetus will be affected in at
       least one or more future pregnancies because of the simple fact that
       R[h-]positive men, 40 [%] are homozygous, 60 [%] are
       heterozygous. Over all, there‘s a 70 [%] chance her pregnancy will
       be affected . . . .

....

Q.     But that‘s as far as you can go. It‘s more likely than not that she‘ll
       get pregnant, and it‘s more likely than not that the baby will have
       blood incompatible, and it‘s more likely than not that that will mean
       that the baby will have some—some what?

A.     Let me try to be more specific.

Q.     Thank you.

A.     Okay. So it‘s more likely than not, she‘ll become pregnant. It‘s
       more likely than not, the baby will be incompatible. It‘s more likely
       than not, the disease will be moderate to severe, which means that
       more likely than not, invasive procedures will begin in the late

                                    - 14 -
              second trimester, between 24 and 28 weeks, and these invasive
              procedures will occur every seven to ten days, more or less, for the
              remainder of the pregnancy, each of those events with a one-to-two
              percent risk.

        Dr. Stovall was deposed on February 24, 2011. During his deposition, Dr. Stovall
reiterated the opinion he had previously expressed in his affidavit, that, while Mrs. Rye
has become Rh-sensitized, she has not incurred physical injury or sustained damages as a
result of the Rh-sensitization. Dr. Stovall testified that unless she becomes pregnant
again, there is no risk at all to Mrs. Rye from the Rh-sensitization. Dr. Stovall agreed
that, if Mrs. Rye becomes pregnant in the future and the fetus dies or suffers from
cerebral palsy or some other serious complication from the Rh-sensitization, the Ryes
would, at that point, have suffered harm from the Defendants‘ failure to administer a
RhoGAM injection. Dr. Stovall further testified that if Mrs. Rye becomes pregnant in the
future, there is a 40% chance ―that she will develop enough antibodies that those
antibodies will cross the placenta and cause the baby to have or to require the baby to
have additional monitoring.‖ Even if additional monitoring is required, however, Dr.
Stovall testified that ―more likely than not, like overwhelmingly—overwhelmingly, more
likely than not, [Mrs. Rye] would not have any complications.‖

        On July 15, 2011, the trial court held a hearing on the Defendants‘ motion to
dismiss, or in the alternative, for summary judgment. At the conclusion of the hearing,
the trial court announced its decision to grant the Defendants‘ motion as to all claims for
future damages to Mrs. Rye arising from blood transfusions or future pregnancies. On
August 10, 2011, the trial court, consistent with its bench ruling, entered an order
granting the Defendants‘ motion as to ―all claims for future damages for injuries to [Mrs.]
Rye that relate to prospective injury relating to blood transfusions or future pregnancies.‖
The trial court found that such damages had yet to be sustained and that ―it is a matter of
speculation whether they will ever be sustained.‖ The trial court denied the Defendants‘
motion on the issues of whether the Ryes ―ha[d] suffered emotional distress and [whether
Mrs.] Rye has R[h] disease because of the claimed negligence of the [D]efendants.‖
However, during the July 15, 2011 hearing, the trial court invited the Defendants to
renew their motion for summary judgment after discovery had been completed. A
scheduling order the trial court entered on March 10, 2011, provided the following 2011
discovery deadlines: April 1–written discovery; May 1–disclosures of the Ryes‘ expert
witnesses; June 1–disclosures of the Defendants‘ expert witnesses; July 1–fact witness
depositions and discovery depositions of the Ryes‘ expert witnesses; August 1–amended
pleadings; September 1–discovery depositions of defense experts.

      On January 24, 2012, after the discovery deadlines had passed and approximately
two weeks prior to the scheduled trial date, the Defendants renewed their request for
dismissal or summary judgment by filing a supplemental memorandum in support of their
motion. The Defendants again argued that Mrs. Rye has no present injury or illness as a

                                           - 15 -
result of their failure to administer a RhoGAM injection. The Defendants argued that the
Ryes‘ allegations regarding emotional distress amount to ―stand-alone‖ NIED claims
requiring expert proof of a severe or serious emotional injury and that the Ryes had
―developed no proof to support [their] claim[s].‖ According to the Defendants, the Ryes
―ha[d] been given ample opportunity to develop proof in this case that they have, in fact,
sustained actual damages as a result of the failure of the [D]efendants to administer a
RhoGAM injection. The [Ryes] have proved no such damages.‖

        The trial court heard arguments on the Defendants‘ renewed motion on the
morning of February 6, 2012—the date trial was scheduled to begin. The trial court
reaffirmed its earlier ruling that a genuine dispute of material fact existed as to whether
Mrs. Rye‘s Rh-sensitization constituted a physical injury for purposes of her NIED claim,
citing Dr. Bruner‘s testimony that there had ―been a change in her blood.‖ However, the
trial court concluded that the undisputed facts showed that Mr. Rye had sustained no
physical injury. As a result, the trial court ruled that Mr. Rye has no independent cause
of action and dismissed Mr. Rye‘s NIED claim. Counsel for the Ryes then orally moved
the trial court to grant an interlocutory appeal. The trial court agreed to do so and
indicated that it would permit the parties to seek an interlocutory appeal on all issues that
had been addressed in its rulings on the Defendants‘ motion.

       On November 28, 2012, the trial court entered an order consistent with its bench
ruling. Specifically, the trial court denied the Defendants‘ summary judgment on the
issue of whether Mrs. Rye had suffered a physical injury for purposes of her NIED claim.
The trial court clarified that Mrs. Rye would not be precluded ―from presenting evidence
of how her family plans [had] changed as an element of damages going to emotional
distress.‖ The trial court granted the Defendants summary judgment with regard to: (1)
Mr. Rye‘s ―stand-alone‖ NIED claim that was not supported by the required expert
testimony; and (2) the Ryes‘ independent cause of action for disruption of family
planning.

       On December 26, 2012, the Ryes filed a motion in the trial court seeking
permission to pursue an interlocutory appeal on six issues. Two days later, the
Defendants filed their own motion seeking the trial court‘s permission for an
interlocutory appeal on two issues. On March 22, 2013, the trial court entered separate
orders granting both motions and listing five of the six issues requested by the Ryes and
both of the issues requested by the Defendants. Thereafter, the Ryes and the Defendants
filed separate Tennessee Rule of Appellate Procedure 9 applications for permission to
appeal.

      On May 24, 2013, the Court of Appeals granted both applications and limited its
review to the following issues:



                                            - 16 -
      1. Since the Defendants have admitted that the failure to provide a
      RhoGAM injection to [Mrs.] Rye was a deviation from the recognized
      standard of acceptable professional obstetric and gynecological practice,
      whether the trial court properly granted partial summary judgment to the
      Defendants as to the [Ryes‘] claims that the Ryes‘ future children are at risk
      for complications and [Mrs.] Rye is at risk for harm in the event of future
      blood transfusions as set forth in the Affidavit and deposition testimony of
      [Dr.] Bruner [ ], based upon the court‘s findings that such risks are too
      speculative to be submitted to the jury;

      2. Whether the trial [c]ourt properly denied summary judgment to the
      Defendants as to claims that [Mrs.] Rye has ―diseased blood‖ or Rh disease
      and therefore has an injury in the form of an altered bodily status;

      3. Whether the trial [c]ourt properly denied summary judgment to the
      Defendants as to the claim that [Mrs.] Rye has suffered emotional distress,
      as such claim is not a ―stand-alone‖ [NIED] claim under Tennessee law;

      4. Whether the trial [c]ourt properly granted summary judgment to the
      Defendants as to the claim that [Mr.] Rye has suffered emotional distress,
      as such claim is a ―stand[-]alone‖ [NIED] claim under Tennessee law; and,

      5. Whether the fundamental right of procreation in Tennessee articulated in
      Tennessee case law, e.g. Davis v. Davis, 842 S.W.2d 588, 600–01 (Tenn.
      1992), confers any right of action or remedial damages for disruption of
      family planning due to impairment of reproductive capacity, and whether
      the right belongs only to a woman or also to a man.

       Because this lawsuit was filed in 2009, the Court of Appeals evaluated the trial
court‘s ruling on the Defendants‘ summary judgment motion pursuant to the standards
adopted in Hannan v. Alltel Publ‘g Co., 270 S.W.3d 1 (Tenn. 2008), rather than the
standards in Tennessee Code Annotated section 20-16-101 (Supp. 2014), which applies
to actions filed on or after July 1, 2011. 2 Rye v. Women‘s Care Ctr. Of Memphis,
MPLLC, No. W2013-00804-COA-R9-CV, 2014 WL 903142, at *5 n.9 (Tenn. Ct. App.
Mar. 10, 2014). The Court of Appeals affirmed in part and reversed in part the trial
court‘s ruling. Specifically, the Court of Appeals affirmed the denial of summary
judgment on the issue of whether Mrs. Rye has suffered a physical injury entitling her to
bring a stand-alone NIED claim, without supporting the claim with expert proof. Id. at
*8, 20. The Court of Appeals also affirmed the trial court‘s grant of summary judgment
to the Defendants on the Ryes‘ independent cause of action for disruption of family

      2
          Act of May 20, 2011, ch. 498, 2011 Tenn. Pub. Acts § 3 at 471.


                                                 - 17 -
planning and Mrs. Rye‘s claim for future medical expenses associated with possible
future blood transfusions. Id. at *13-16. Nevertheless, the Court of Appeals reversed the
trial court‘s grant of summary judgment to the Defendants on Mrs. Rye‘s claim for future
medical expenses associated with future pregnancies and on Mr. Rye‘s NIED claim. Id.
at *11-12, *24. With respect to Mrs. Rye‘s claim for future medical expenses associated
with future pregnancies, the Court of Appeals was ―reluctant to conclude‖ that Mrs.
Rye‘s proof was ―anything more than contingent and speculative.‖ Id. at *11. The Court
of Appeals explained, however, that Hannan had ―created a particularly high standard‖
for defendants seeking summary judgment, id., and concluded that the Defendants had
failed to ―disprove[]‖ an essential factual claim and thus had failed to meet the high
Hannan standard. Id. at *12. The Court of Appeals agreed with the trial court that Mr.
Rye had alleged only a ―stand-alone‖ NIED claim, which requires expert proof to prevail
at trial. Nevertheless, based on the ―high burden of the Hannan standard,‖ id. at *24, the
Court of Appeals held ―that Mr. Rye‘s failure to submit expert proof to support his NIED
claim prior to the trial in this case is not sufficient to support a grant of summary
judgment.‖ Id.

       The Defendants filed an application for permission to appeal from the Court of
Appeals‘ decision, pursuant to Tennessee Rule of Appellate Procedure 11. This Court
granted the Defendants‘ application, and, in addition to the issues raised in the
application, directed the parties to address the question of whether the summary judgment
standard articulated in Hannan should be reconsidered. Rye v. Women‘s Care Ctr. of
Memphis, MPLLC, No. W2013-00804-SC-R11-CV (Tenn. Sept. 19, 2014) (order
directing the parties to brief whether Hannan should be reconsidered).

                                       II. Analysis

                                  A. Standard of Review

        Summary judgment is appropriate when ―the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.‖ Tenn. R. Civ. P. 56.04. We review a trial court‘s ruling on
a motion for summary judgment de novo, without a presumption of correctness. Bain v.
Wells, 936 S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist Healthcare-
Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing so, we make a fresh
determination of whether the requirements of Rule 56 of the Tennessee Rules of Civil
Procedure have been satisfied. Estate of Brown, 402 S.W.3d 193, 198 (Tenn. 2013)
(citing Hughes v. New Life Dev. Corp., 387 S.W.3d 453, 471 (Tenn. 2012)). Before
making a fresh determination in this appeal, we must first identify the standards that
guide our de novo review. To do so, we will review the history of summary judgment,
including the adoption of Rule 56 of the Tennessee Rules of Civil Procedure (―Tennessee


                                           - 18 -
Rule 56‖), the three seminal decisions of the United States Supreme Court3 discussing the
standards that apply in summary judgment practice, the decision in Byrd v. Hall, 847
S.W.2d 208 (Tenn. 1993), and the confusion it engendered, and reconsider whether the
standard articulated in Hannan is consistent with the history of summary judgment and
the text of Tennessee Rule 56.

                       B. History of Summary Judgment in Tennessee

                    1. Adoption of Tennessee Rule of Civil Procedure 56

       The comprehensive history of summary judgment practice in Tennessee has been
provided in prior decisions of this Court and in law review articles. See, e.g., Byrd v.
Hall, 847 S.W.2d 208 (Tenn. 1993); Judy M. Cornett, Trick or Treat? Summary
Judgment in Tennessee after Hannan v. Alltel Publishing Co., 77 Tenn. L. Rev. 305
(2010) [hereinafter Cornett‘s Summary Judgment in Tennessee]. For purposes of this
appeal, the following historical overview will suffice.

       Summary judgment in the modern sense first became available in Tennessee on
January 1, 1971, with the adoption of Tennessee Rule 56. Allstate Ins. Co. v. Hartford
Accident & Indem. Co., 483 S.W.2d 719, 719 (Tenn. 1972); see also Byrd, 847 S.W.2d at
210. At the time of its adoption, Tennessee Rule 56 was essentially identical to the
corresponding Rule 56 of the Federal Rules of Civil Procedure (―Federal Rule 56‖) then
in effect. Tenn. R. Civ. P. 56.01 advisory commission cmt.; Bowman v. Henard, 547
S.W.2d 527, 530 (Tenn. 1977). Tennessee Rule 56 was hailed as ―one of the most
important and desirable additions to Tennessee procedure contained in the Rules of Civil
Procedure‖ and described as ―a substantial step forward to the end that litigation may be
accelerated, insubstantial issues removed, and trial confined only to genuine issues.‖
Byrd, 847 S.W.2d at 210 (quoting Tenn. R. Civ. P. 56 advisory commission cmt.)
(internal quotation marks omitted); see also Donald W. Pemberton, Tennessee Rules of
Civil Procedure, 4 Mem. St. U. L. Rev. 211, 215 (1974); Donald F. Paine, Recent
Developments in Tennessee Procedure: The New Tennessee Rules of Civil Procedure, 37
Tenn. L. Rev. 501, 516 (1970). Early decisions construing Tennessee Rule 56 likewise
emphasized the importance of summary judgment as a rapid and inexpensive means of
resolving issues and cases where no genuine issues of material fact existed. See, e.g.,
Bowman, 547 S.W.2d at 529; Evco Corp. v. Ross, 528 S.W.2d 20, 24 (Tenn. 1975).




       3
         Celotex Corp. v. Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242
(1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). These three decisions
are known collectively as “the trilogy.” Adam N. Steinman, The Irrepressible Myth of Celotex:
Reconsidering Summary Judgment Burdens Twenty Years After the Trilogy, 63 Wash. & Lee L. Rev. 81,
82 (2006). We will refer to these decisions as the Celotex trilogy in this opinion.

                                               - 19 -
                                 2. The Celotex Trilogy

       Tennessee Rule 56 remained essentially identical to its federal progenitor in 1986,
when the United States Supreme Court issued the Celotex trilogy addressing summary
judgment practice under Federal Rule 56. In Matsushita Electric Industrial Company v.
Zenith Radio Corporation, decided first, the Supreme Court elaborated on the showing
required for a plaintiff to survive a summary judgment motion. The Court observed that,
when the moving party carries its ―burden under Rule 56(c),‖ then ―the nonmoving party
must come forward with ‗specific facts showing that there is a genuine issue for trial.‘‖
475 U.S. at 586 (quoting Fed. Rule Civ. Proc. 56(e)). To satisfy this burden, the
nonmoving party must do ―something more than simply show that there is some
metaphysical doubt as to the material facts.‖ Id. Further, the Court explained that,
―where the record taken as a whole could not lead a rational trier of fact to find for the
non-moving party, there is no ‗genuine issue for trial.‘‖ Id. at 587 (quoting First Nat‘l
Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

        In Anderson, the Court explained the role the burden of proof at trial plays in
summary judgment practice and how the substantive law regarding a claim or defense
affects the determination of which facts are ―material‖ and which factual disputes are
―genuine‖ for purposes of Rule 56. 477 U.S. at 247-48. The Court stated that ―the
substantive law will identify which facts are material‖ and clarified that ―[o]nly disputes
over facts that might affect the outcome of the suit under the governing law will properly
preclude the entry of summary judgment. Factual disputes that are irrelevant or
unnecessary will not be counted.‖ Id. at 248. Materiality, the Court explained, is ―only a
criterion for categorizing factual disputes in their relation to the legal elements of the
claim, and not a criterion for evaluating the evidentiary underpinnings of those disputes.‖
Id. The Court emphasized that disputes of material fact are ―genuine‖—and therefore
preclude the entry of summary judgment—only if the evidence produced at the summary
judgment stage ―is such that a reasonable jury could return a verdict for the nonmoving
party.‖ Id. The Court held that this standard ―mirrors the standard for a directed
verdict.‖ Id. at 250. Accordingly, ―[i]f the defendant in a run-of-the-mill civil case
moves for summary judgment . . . based on the lack of proof of a material fact, the judge
must ask himself not whether he thinks the evidence unmistakably favors one side or the
other but whether a fair-minded jury could return a verdict for the plaintiff on the
evidence presented.‖ Id. at 252. Anderson instructed that summary judgment may be
granted when the evidence supporting the plaintiff‘s claim ―is merely colorable or is not
significantly probative.‖ Id. at 249-50 (citation omitted). The Court further explained:

      The mere existence of a scintilla of evidence in support of the plaintiff‘s
      position will be insufficient; there must be evidence on which the jury
      could reasonably find for the plaintiff. The judge‘s inquiry, therefore,
      unavoidably asks whether reasonable jurors could find by a preponderance
      of the evidence that the plaintiff is entitled to a verdict—―whether there is

                                           - 20 -
      [evidence] upon which a jury can properly proceed to find a verdict for the
      party producing it, upon whom the onus of proof is imposed.‖

Anderson, 477 U.S. at 252 (quoting Improvement Co. v. Munson, 14 Wall 442, 448
(1872)).

       In these first two cases of the Celotex trilogy, the Court assumed without deciding
that the moving defendants had met their initial burdens under Federal Rule 56.
Anderson, 477 U.S. at 250 n.4; Matsushita Elect. Indus. Co., 475 U.S. at 586 n.10. In
Celotex, decided the same day as Anderson, the Supreme Court had the opportunity to
address the burden of production a moving party bears in summary judgment practice.

        Mrs. Catrett sued in September 1980, alleging that her husband‘s death had
resulted from his exposure to products containing asbestos manufactured or distributed
by Celotex and other named corporations. Celotex, 477 U.S. at 319. A year after the suit
was filed, Celotex moved for summary judgment, contending that Mrs. Catrett had
―failed to produce evidence‖ showing that any Celotex product ―was the proximate
cause‖ of her husband‘s wrongful death. Id. Celotex did not support its motion with
affidavits but instead based its motion on Mrs. Catrett‘s failure to identify, when
―answering interrogatories specifically requesting such information, any witnesses who
could testify about the decedent‘s exposure to [Celotex‘s] asbestos products.‖ Id. at 320.
Mrs. Catrett responded to Celotex‘s summary judgment motion with three documents,
including a transcript of her husband‘s deposition, a letter from an official of one of her
husband‘s former employers whom Mrs. Catrett planned to call as a trial witness, and a
letter from an insurance company to Celotex‘s attorney. Id. According to Mrs. Catrett,
all of these documents suggested that her husband had been exposed in 1970 and 1971 to
asbestos products that were manufactured by Celotex. Id. Celotex asked the federal
district court not to consider Mrs. Catrett‘s response because the three documents she
supplied amounted to inadmissible hearsay. Id. In July 1982, the federal district court
granted Celotex‘s motion for summary judgment, and Mrs. Catrett appealed. Id. at 321-
22. The Circuit Court of Appeals for the District of Columbia reversed and held that the
summary judgment motion was fatally defective because Celotex had ―made no effort to
adduce any evidence, in the form of affidavits or otherwise, to support its motion.‖ Id. at
321 (emphasis in original omitted). The Court of Appeals did not address whether Mrs.
Catrett‘s response to the motion had been sufficient.

       The Supreme Court granted certiorari and ultimately reversed the Circuit Court of
Appeals‘ judgment and remanded to that court for further proceedings. Id. at 328.
Although the Court was split five-to-four on the decision to reverse the Court of Appeals,
eight of the nine justices agreed on how the burdens of production and persuasion should
function in summary judgment practice. See Id. at 322-27 (Rehnquist, J., majority



                                           - 21 -
opinion); Id. at 328 (White, J., concurring); Id. at 329, 334 (Brennan, J., dissenting).4
The justices disagreed only as to the result that should pertain when the agreed upon
standards were applied to the facts of the case.

       Justice Rehnquist, writing for the majority, stated:

               We think that the position taken by the majority of the Court of
       Appeals is inconsistent with the standard for summary judgment set forth in
       Rule 56(c) of the Federal Rules of Civil Procedure. Under Rule 56(c),
       summary judgment is proper ―if the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, if any,
       show that there is no genuine issue as to any material fact and that the
       moving party is entitled to a judgment as a matter of law.‖ In our view, the
       plain language of Rule 56(c) mandates the entry of summary judgment,
       after adequate time for discovery and upon motion, against a party who
       fails to make a showing sufficient to establish the existence of an element
       essential to that party’s case, and on which that party will bear the burden
       of proof at trial. In such a situation, there can be ―no genuine issue as to
       any material fact,‖ since a complete failure of proof concerning an essential
       element of the nonmoving party‘s case necessarily renders all other facts
       immaterial. The moving party is ―entitled to a judgment as a matter of law‖
       because the nonmoving party has failed to make a sufficient showing on an
       essential element of her case with respect to which she has the burden of
       proof.

       ....

               Of course, a party seeking summary judgment always bears the
       initial responsibility of informing the district court of the basis for its
       motion, and identifying those portions of ―the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any,‖ which it believes demonstrate the absence of a genuine
       issue of material fact. But unlike the Court of Appeals, we find no express
       or implied requirement in Rule 56 that the moving party support its motion
       with affidavits or other similar materials negating the opponent‘s claim. On
       the contrary, Rule 56(c), which refers to ―the affidavits, if any‖ (emphasis
       added), suggests the absence of such a requirement. And if there were any
       doubt about the meaning of Rule 56(c) in this regard, such doubt is clearly
       removed by Rules 56(a) and (b), which provide that claimants and
       defendants, respectively, may move for summary judgment ―with or

       4
          Justice Stevens also dissented in Celotex, but he did not discuss in detail summary judgment
practice under Federal Rule 56. See 477 U.S. at 337 (Stevens, J., dissenting).

                                                - 22 -
       without supporting affidavits‖ (emphasis added). The import of these
       subsections is that, regardless of whether the moving party accompanies its
       summary judgment motion with affidavits, the motion may, and should, be
       granted so long as whatever is before the district court demonstrates that the
       standard for the entry of summary judgment, as set forth in Rule 56(c), is
       satisfied.
477 U.S. at 322-23 (first emphasis added) (footnote omitted) (quoting Fed. R. Civ. P. 56).
The Celotex majority emphasized that ―the burden on the moving party may be
discharged by ‗showing‘—that is, pointing out to the district court—that there is an
absence of evidence to support the nonmoving party‘s case.‖ Id. at 325. Where the
moving party satisfies this burden, the nonmoving party must ―go beyond the pleadings
and by her own affidavits, or by the ‗depositions, answers to interrogatories, and
admissions on file,‘ designate ‗specific facts showing that there is a genuine issue for
trial.‘‖ Id. at 324 (quoting Fed. R. Civ. P. 56(e)). However, a nonmoving party need not
―produce evidence in a form that would be admissible at trial‖ or ―depose her own
witnesses‖ to survive a summary judgment motion. Id. ―Rule 56(e) permits a proper
summary judgment motion to be opposed by any of the kinds of evidentiary materials
listed in Rule 56(c), except the mere pleadings themselves, and it is from this list that one
would normally expect the nonmoving party to make the showing‖ required to avoid
summary judgment. Id.           The majority also pointed out that a nonmoving party
confronted with a ―premature motion for summary judgment‖ may invoke Federal Rule
56(f), which, at that time, ―allowe[d] a summary judgment motion to be denied, or the
hearing on the motion to be continued, if the nonmoving party ha[d] not had an
opportunity to make full discovery.‖ Id. at 326. A summary judgment motion ―may, and
should, be granted,‖ the Celotex Court reiterated, ―so long as whatever is before the
district court demonstrates that the standard for the entry of summary judgment, as set
forth in Rule 56(c), is satisfied.‖ Id. at 323. The Celotex Court emphasized that
―[s]ummary judgment procedure is properly regarded not as a disfavored procedural
shortcut, but rather as an integral part of the federal rules as a whole, which are designed
to ‗secure the just, speedy and inexpensive determination of every action.‘‖ Id. at 327
(quoting Fed. R. Civ. P. 1). Accordingly, the Celotex majority declared that Federal Rule
56 should ―be construed with due regard not only for the rights of persons asserting
claims and defenses that are adequately based in fact to have those claims and defenses
tried to a jury, but also for the rights of persons opposing such claims and defenses to
demonstrate in the manner provided by the Rule, prior to trial, that the claims and
defenses have no factual basis.‖ Id. The Supreme Court remanded the case to the Circuit
Court of Appeals to consider the adequacy of the three documents Mrs. Catrett had
submitted in response to Celotex‘s motion. Id.

       Justice White, who supplied the fifth vote for the majority decision, also filed a
short concurring opinion, in which he agreed that ―the Court of Appeals was wrong in
holding that the moving defendant must always support [its] motion with evidence or

                                            - 23 -
affidavits showing the absence of a genuine dispute about a material fact.‖ 477 U.S. at
328 (White, J., concurring). Justice White also concurred with the majority that a
defendant moving for summary judgment ―may rely on depositions, answers to
interrogatories, and the like, to demonstrate that the plaintiff has no evidence to prove his
case and hence that there can be no factual dispute.‖ Id. Justice White emphasized,
however, that ―[i]t is not enough to move for summary judgment without supporting the
motion in any way or with a conclusory assertion that the plaintiff has no evidence to
prove his case.‖ Id. (emphasis added). Justice White cautioned that, although a
nonmoving party may be required to respond to a summary judgment motion, ―he need
not also depose his witnesses or obtain their affidavits to defeat a summary judgment
motion asserting only that he has failed to produce any support for his case. It is the
defendant‘s task to negate, if he can, the claimed basis for the suit.‖ Id. Justice White
concurred in reversing and remanding to the Court of Appeals for consideration of the
adequacy of Mrs. Catrett‘s response to Celotex‘s motion. Id. at 329. Justice White
agreed to this disposition because Celotex had conceded that, if Mrs. Catrett had named a
witness to support her claim, summary judgment would have been inappropriate unless
Celotex somehow showed ―that the named witness‘[s] possible testimony raise[d] no
genuine issue of material fact‖ and because Mrs. Catrett had not argued that she had no
obligation to reveal her witnesses and evidence but had instead insisted ―that she ha[d]
revealed enough to defeat the motion for summary judgment‖ by her three-document
response. Id. at 328.

       Justice Brennan filed a dissenting opinion in Celotex, which Chief Justice Burger
and Justice Blackmun joined. Id. at 329 (Brennan J., dissenting). Although Justice
Brennan did ―not disagree with the Court‘s legal analysis,‖ he dissented from ―the
Court‘s judgment‖ because he believed that Celotex had not met ―its burden of
production under Federal Rule of Civil Procedure 56.‖ 477 U.S. at 329 (Brennan, J.,
dissenting) (emphasis added). Justice Brennan also faulted the Court for ―not clearly
explain[ing] what is required of a moving party seeking summary judgment on the
ground that the nonmoving party cannot prove its case.‖ Id. Justice Brennan used his
dissenting opinion ―to explain more clearly‖ what is required in such circumstances,
stating as follows:

              If the burden of persuasion at trial would be on the non-moving
       party, the party moving for summary judgment may satisfy Rule 56‘s
       burden of production in either of two ways. First, the moving party may
       submit affirmative evidence that negates an essential element of the
       nonmoving party‘s claim. Second, the moving party may demonstrate to
       the [c]ourt that the nonmoving party’s evidence is insufficient to establish
       an essential element of the nonmoving party’s claim. If the nonmoving
       party cannot muster sufficient evidence to make out its claim, a trial would
       be useless and the moving party is entitled to summary judgment as a
       matter of law.

                                            - 24 -
              Where the moving party adopts this second option and seeks
      summary judgment on the ground that the nonmoving party—who will bear
      the burden of persuasion at trial—has no evidence, the mechanics of
      discharging Rule 56‘s burden of production are somewhat trickier. Plainly,
      a conclusory assertion that the nonmoving party has no evidence is
      insufficient. Such a ―burden‖ of production is no burden at all and would
      simply permit summary judgment procedure to be converted into a tool for
      harassment. Rather, as the Court confirms, a party who moves for
      summary judgment on the ground that the nonmoving party has no
      evidence must affirmatively show the absence of evidence in the record.
      This may require the moving party to depose the nonmoving party‘s
      witnesses or to establish the inadequacy of documentary evidence. If there
      is literally no evidence in the record, the moving party may demonstrate
      this by reviewing for the court the admissions, interrogatories, and other
      exchanges between the parties that are in the record. Either way, however,
      the moving party must affirmatively demonstrate that there is no evidence
      in the record to support a judgment for the nonmoving party.

             If the moving party has not fully discharged this initial burden of
      production, its motion for summary judgment must be denied, and the
      Court need not consider whether the moving party has met its ultimate
      burden of persuasion. Accordingly, the nonmoving party may defeat a
      motion for summary judgment that asserts that the nonmoving party has no
      evidence by calling the Court‘s attention to supporting evidence already in
      the record that was overlooked or ignored by the moving party. In that
      event, the moving party must respond by making an attempt to demonstrate
      the inadequacy of this evidence, for it is only by attacking all the record
      evidence allegedly supporting the nonmoving party that a party seeking
      summary judgment satisfies Rule 56‘s burden of production. Thus, if the
      record disclosed that the moving party had overlooked a witness who
      would provide relevant testimony for the nonmoving party at trial, the
      Court could not find that the moving party had discharged its initial burden
      of production unless the moving party sought to demonstrate the
      inadequacy of this witness‘ testimony. Absent such a demonstration,
      summary judgment would have to be denied on the ground that the moving
      party had failed to meet its burden of production under Rule 56.
477 U.S. at 331-33 (Brennan, J., dissenting) (footnote and citations omitted) (emphasis
added).

      Justice Brennan explained that, ―once the moving party has attacked whatever
record evidence—if any—the nonmoving party purports to rely upon, the burden of
production shifts to the nonmoving party, who must either (1) rehabilitate the evidence

                                         - 25 -
attacked in the moving party‘s papers, (2) produce additional evidence showing the
existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit an affidavit
explaining why further discovery is necessary as provided in Rule 56(f).‖ Id. at 332 n.3.
According to Justice Brennan, ―[s]ummary judgment should be granted if the nonmoving
party fails to respond in one or more of these ways, or if, after the nonmoving party
responds, the court determines that the moving party has met its ultimate burden of
persuading the court that there is no genuine issue of material fact for trial.‖ Id. After
providing this explication of his view of the law, Justice Brennan declared that he did
―not read the Court‘s opinion to say anything inconsistent with or different than the
preceding discussion‖ and reiterated that his ―disagreement with the Court concern[ed]
the application of these principles to the facts‖ of the Celotex case. Id. at 334.

                                      3. Byrd v. Hall

        Seven years after the Celotex trilogy, this Court set out in Byrd ―to establish a
clearer and more coherent summary judgment jurisprudence‖ under Tennessee Rule 56.
847 S.W.2d at 209. The Byrd Court stated, after examining prior Tennessee decisions
and the Celotex trilogy, that ―[c]omparison of the state and federal caselaw construing
[Federal and Tennessee] Rule[s] 56 to date reveals no striking differences.‖ Id. at 214.
The Court observed that ―[t]his similarity of construction is not remarkable since [Federal
Rule] 56 served as the blueprint for our own [Tennessee] Rule 56, and the language of
both rules is virtually identical.‖ Id. The Byrd Court described Celotex as standing for
the ―principle that a party may move for summary judgment demonstrating that the
opposing party will not be able to produce sufficient evidence at trial to withstand a
motion for directed verdict.‖ 847 S.W.2d at 213. And, the Byrd Court noted that the
Sixth Circuit had ―read Celotex to mean that ‗the movant [can] challenge the opposing
party to ‗put up or shut up‘ on a critical issue. After being afforded sufficient time for
discovery . . . if the [nonmoving party does] not ‗put up,‘ summary judgment [is]
proper.‘‖ Id. (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1478 (6th Cir. 1989)
(alterations in original)). The Byrd Court then expressly ―embrace[d] the construction of
Rule 56 in Anderson, Celotex, and Matsushita [Electric Industrial Company] to the extent
discussed in the prior section of this opinion relating to those cases.‖ Byrd, 847 S.W.2d
at 214.

       Unfortunately, however, the Byrd Court followed up this pronouncement with
several ―observations‖ intended ―to place a finer point on the proper use of the summary
judgment process in this [S]tate.‖ Id. As for the burdens of production placed on moving
and nonmoving parties, the Court stated:

       [T]he party seeking summary judgment has the burden of demonstrating to
       the court that there are no disputed, material facts creating a genuine issue
       for trial, as we have defined those terms, and that he is entitled to judgment
       as a matter of law. A conclusory assertion that the nonmoving party has no

                                           - 26 -
      evidence is clearly insufficient. When the party seeking summary judgment
      makes a properly supported motion, the burden then shifts to the
      nonmoving party to set forth specific facts, not legal conclusions, by using
      affidavits or the discovery materials listed in Rule 56.03, establishing that
      there are indeed disputed, material facts creating a genuine issue that needs
      to be resolved by the trier of fact and that a trial is therefore necessary. The
      nonmoving party may not rely upon the allegations or denials of his
      pleadings in carrying out this burden as mandated by Rule 56.05. The
      evidence offered by the nonmoving party must be taken as true. Moreover,
      the facts on which the nonmovant relies must be admissible at the trial but
      need not be in admissible form as presented in the motion (otherwise an
      affidavit, for example, would be excluded as hearsay). To permit an
      opposition to be based on evidence that would not be admissible at trial
      would undermine the goal of the summary judgment process to prevent
      unnecessary trials since inadmissible evidence could not be used to support
      a jury verdict.

Byrd, 847 S.W.2d at 215-16 (footnotes omitted).

       Although the Byrd Court stated that a moving party may satisfy ―this required
showing in several ways,‖ it provided only two examples. Id. at 215 n.5. As the first
example, the Byrd Court stated that a moving party may carry its burden by
―affirmatively negat[ing] an essential element of the nonmoving party‘s claim.‖ Id. As
for the second example, the Court stated that ―the moving party could conclusively
establish an affirmative defense that defeats the nonmoving party‘s claim, i.e., a
defendant would be entitled to summary judgment if he demonstrated that the nonmoving
party cannot establish an essential element of his case.‖ Id. (citing Celotex, 477 U.S. at
331 (Brennan, J., dissenting)). The Byrd Court also turned to Justice Brennan‘s Celotex
dissent for examples of how a nonmoving party may satisfy its burden when faced with a
properly supported motion for summary judgment, explaining that in such circumstances
a nonmoving party may: (1) point to evidence overlooked or ignored by the moving party
that establishes a material factual dispute; (2) rehabilitate evidence attacked in the
moving party‘s papers; (3) produce additional evidence showing the existence of a
genuine issue for trial; or (4) submit an affidavit explaining why further discovery is
necessary as provided for in Tennessee Rule of Civil Procedure 56.06. Id. at 215 n.6.

                           4. The Confusion Byrd Engendered

       Although Byrd ―quickly became Tennessee‘s summary judgment bible,‖ it also
quickly ―drew criticism‖ and spawned confusion. Andrée Sophia Blumstein, Bye, Bye
Byrd?, 45 Tenn. B.J. 23, 23 (Feb. 2009); see also June F. Entman, Flawed Activism: The
Tennessee Supreme Court‘s Advisory Opinions on Joint Tort Liability and Summary
Judgment, 24 Mem. St. U. L. Rev. 193, 216 (1994) [hereinafter Flawed Activism]. One

                                           - 27 -
commentator stated that although Byrd had ―purport[ed] to adopt the federal standard for
evaluating the movant‘s burden when the nonmovant bears the burden of proof on an
issue, [Byrd] actually established a more rigorous standard for movants in Tennessee
courts.‖ Judy M. Cornett, The Legacy of Byrd v. Hall: Gossiping about Summary
Judgment in Tennessee, 69 Tenn. L. Rev. 175, 175 (2001) [hereinafter Gossiping about
Summary Judgment). The confusion centered on ―whether the party seeking summary
judgment must itself affirmatively negate an essential element of the nonmovant‘s claim
or whether it can just point to the nonmovant‘s failure to have come forward with
evidence supporting its claim.‖ Bye, Bye Byrd?, 45 Tenn. B.J. at 23. Those on one side
of the debate interpreted Byrd as following the Celotex trilogy and allowing a movant to
satisfy its burden of production by demonstrating that the nonmovant‘s evidence was
insufficient to establish an essential element of the nonmovant‘s claim. See Denton v.
Hahn, No. M2003-00342-COA-R3-CV, 2004 WL 2083711, at *10-11 (Tenn. Ct. App.
May 4, 2004) (Koch, J., majority opinion). This reading was based on the Byrd Court
having embraced the interpretation of Federal Rule 56 in the Celotex trilogy and having
quoted with apparent approval the Sixth Circuit‘s interpretation of Celotex. Andrée
Sophia Blumstein, Bye Bye Hannan?, 47 Tenn. B.J. 14, 15 (Aug. 2011). Those on the
other side of the debate read Byrd, particularly in light of subsequent summary judgment
decisions of this Court,5 as having adopted a standard dramatically different from the
Celotex trilogy approach. See Denton, 2004 WL 2083711, at *14 (Tenn. Ct. App. May 4,
2004) (Cottrell, J., concurring); Gossiping about Summary Judgment, 69 Tenn. L. Rev. at
220 (stating that McCarley v. West Quality Food Serv., 960 S.W.2d 585, 588 (Tenn.
1998) ―made real what was only incipient in Byrd: Tennessee‘s break with federal
summary judgment jurisprudence‖); Bye, Bye Byrd?, 45 Tenn. B.J. at 23. Under this
interpretation of Byrd, a movant could not meet its burden simply by demonstrating that
the nonmovant‘s evidence was insufficient at the summary judgment stage but was
required to affirmatively negate an essential element of the nonmovant‘s claim or
defense. Bye, Bye Byrd?, 45 Tenn. B.J. at 23. Additionally, the burden of production
shifted to the nonmovant only if the movant satisfied this affirmative negation burden.
Id. This reading of Byrd derived primarily from the fact that the Byrd Court discussed
with approval the majority decision authored by Justice Rehnquist, as well as elements of
Justice White‘s concurring opinion and Justice Brennan‘s dissenting opinion. Gossiping
About Summary Judgment, 69 Tenn. L. Rev. at 180-93; Flawed Activism, 24 Mem. St.
U. L. Rev. at 216-19. Proponents of this view pointed specifically to footnote five of
Byrd, which provided the two examples from Justice Brennan‘s dissenting opinion of
how a moving party may satisfy its burden of production. Bye Bye Hannan?, 47 Tenn.
B.J. at 15.



       5
          See Blair v. West Town Mall, 130 S.W.3d 761, 767 (Tenn. 2004); Staples v. CBL & Assocs.,
Inc., 15 S.W.3d 83, 88 (Tenn. 2000); McCarley v. West Quality Food Serv., 960 S.W.2d 585, 588 (Tenn.
1998).

                                               - 28 -
                              5. Hannan and its Aftermath

       We granted permission to appeal in Hannan to settle the debate and resolve the
confusion about the proper interpretation of Byrd. Hannan, 270 S.W.3d at 1. After
examining Byrd, McCarley, and other summary judgment decisions applying Byrd, the
majority in Hannan, which included the undersigned, declared:

             These cases clearly show that a moving party’s burden of production
      in Tennessee differs from the federal burden. It is not enough for the
      moving party to challenge the nonmoving party to ―put up or shut up‖ or
      even to cast doubt on a party‘s ability to prove an element at trial.

      ....

             In summary, in Tennessee, a moving party who seeks to shift the
      burden of production to the nonmoving party who bears the burden of proof
      at trial must either: (1) affirmatively negate an essential element of the
      nonmoving party’s claim; or (2) show that the nonmoving party cannot
      prove an essential element of the claim at trial.

              These are the two burden-shifting methods available to the moving
      party when the moving party does not bear the burden of proof at trial. The
      burden-shifting analysis differs, however, if the party bearing the burden at
      trial is the moving party. For example, a plaintiff who files a motion for
      partial summary judgment on an element of his or her claim shifts the
      burden by alleging undisputed facts that show the existence of that element
      and entitle the plaintiff to summary judgment as a matter of law. Similarly,
      a defendant asserting an affirmative defense, such as laches, shifts the
      burden of production by alleging undisputed facts that show the existence
      of the affirmative defense.

Id. at 8-9 & n.6 (emphasis added). Although the majority in Hannan acknowledged that
no prior decision had explicitly rejected the Celotex standard, we explained that our
―departure‖ from the federal standard actually began in Byrd and merely continued in
McCarley and subsequent decisions. Hannan, 270 S.W.3d at 7 (citing Blair, 130 S.W.3d
at 768; Staples, 15 S.W.3d at 88; McCarley, 960 S.W.2d at 588); see also Hannan, 270
S.W.3d at 7 n.4 (stating that at least one legal commentator had interpreted Byrd as
departing from the Celotex standard and citing Gossiping about Summary Judgment in
Tennessee, 69 Tenn. L. Rev. at 220). The Hannan majority did not, however, base its
rejection of the Celotex standard on historical differences between federal and Tennessee
summary judgment practice or textual differences between the state and federal versions
of Rule 56. The Hannan majority also failed to acknowledge that only eight other states
applied standards different from Celotex. Cornett‘s Summary Judgment in Tennessee, 77

                                          - 29 -
Tenn. L. Rev. at 44 & nn. 266-273. Rather, the Hannan majority focused on settling the
dispute over the proper interpretation of Byrd. See Cornett‘s Summary Judgment in
Tennessee, 77 Tenn. L. Rev. at 337 (―The real tragedy of Hannan is . . . that it addressed
only the issue of what Tennessee law is, not what it should be. By making Hannan an
interpretive battle over Byrd, the parties lost the opportunity to argue why Celotex would
be a preferable summary judgment standard for Tennessee.‖ (footnote omitted)).

        Justice William C. Koch, Jr. dissented in Hannan. Hannan, 270 S.W.3d at 11
(Koch, J., dissenting). Justice Koch emphasized that Tennessee Rule 56 was patterned
upon, and remained essentially identical to, Federal Rule 56. Id. at 12. Justice Koch
noted as well that in the years after its adoption, this Court had interpreted Tennessee
Rule 56 in a manner that ―mirrored the federal courts‘ application of [Federal Rule 56].‖
Id. at 12-13. Justice Koch disagreed that Byrd departed from the federal standard, and he
quoted the language of Byrd that purported to ―embrace‖ the Celotex trilogy—including
the portion of Celotex which permitted a moving party to satisfy its burden of production
by demonstrating that the nonmoving party‘s evidence is insufficient at the summary
judgment stage to establish an essential element of the nonmoving party‘s claim or
defense. Id. at 16 (citing Byrd, 847 S.W.2d at 213, 215 n.5). Justice Koch predicted that
Hannan would ultimately ―undermine, rather than enhance, the utility of summary
judgment proceedings as opportunities to weed out frivolous lawsuits and to avoid the
time and expense of unnecessary trials.‖ Id. at 12.

       Justice Koch was not alone in his view that Hannan had significantly altered
Tennessee summary judgment practice. According to one author, ―most commentators
believed that Hannan ha[d] driven a stake through the heart of summary judgment in
Tennessee,‖ and ―[t]he predominant reaction to Hannan by the trial bench and the bar‖
was ―trepidation.‖ Cornett‘s Summary Judgment in Tennessee, 77 Tenn. L. Rev. at 306.
Another commentator noted that by including the words ―at trial‖ in the second example
of how a movant may satisfy its burden of production, Hannan had shifted the burden of
production away from the party who would bear the burden of proof at trial and
―saddled‖ the defendant ―with the burden of proof, a burden that requires the defendant to
prove the negative of plaintiff‘s claim.‖ Bye, Bye Byrd?, 45 Tenn. B.J. at 26. However,
others, including the undersigned, viewed Hannan as merely reaffirming the summary
judgment standards that had been applied since Byrd. See Cornett‘s Summary Judgment
in Tennessee, 77 Tenn. L. Rev. at 332 (stating that in Hannan the majority had ―stuck to
its guns and reaffirmed the Byrd-McCarley-Blair standard‖).

      Two years later it became clear that others in the Hannan majority viewed it as
having fundamentally changed summary judgment practice when this Court, in a three-
to-two decision, abandoned the burden-shifting mechanics set forth in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973), for use at the summary judgment stage of
employment discrimination and retaliation cases, as incompatible with the Hannan
summary judgment standard. Gossett v. Tractor Supply Co., Inc., 320 S.W.3d 777, 785

                                          - 30 -
(Tenn. 2010); see also Kinsler v. Berkline, LLC, 320 S.W.3d 796, 801 (Tenn. 2010).6 A
year later, in 2011, the General Assembly enacted a statute ―with the stated purpose ‗to
overrule the summary judgment standard for parties who do not bear the burden of proof
at trial set forth in Hannan v. Alltel Publishing Co., its progeny, and the cases relied on in
Hannan.‘‖ Sykes v. Chattanooga Hous. Auth., 343 S.W.3d 18, 25 n.2 (Tenn. 2011)
(quoting Act of May 20, 2011, ch. 498, § 2 Tenn. Pub. Acts 1471).7

                                      6. Hannan Reconsidered

        Having reexamined the Celotex trilogy, Byrd, and the majority and dissenting
opinions in Hannan, as well as the cases that have followed it, we conclude that the
standard adopted in Hannan is incompatible with the history and text of Tennessee Rule
56 and has functioned in practice to frustrate the purposes for which summary judgment
was intended—a rapid and inexpensive means of resolving issues and cases about which
there is no genuine issue regarding material facts. Bowman, 547 S.W.2d at 529; Evco
Corp., 528 S.W.2d at 24. Whether the standard began with Byrd or originated in Hannan,
we conclude that the standard has shifted the balance too far and imposed on parties
seeking summary judgment an almost insurmountable burden of production, as the Court
of Appeals‘ decision in this case illustrates. See also Boals v. Murphy, No. W2013-
00310-COA-R3-CV, 2013 WL 5872225, at *15 (Tenn. Ct. App. Oct. 30, 2013) (Kirby,
J., author) (―‗Under Hannan, as we perceive the ruling in that case, it is not enough to
rely on the nonmoving party‘s lack of proof even where, as here, the trial court entered a
scheduling order and ruled on the summary judgment motion after the deadline for
discovery had passed. Under Hannan, we are required to assume that the nonmoving


       6
          The undersigned, joined by Justice Koch, dissented in Gossett and Kinsler from the majority’s
decisions to abandon the McDonnell Douglas framework and argued that it was not incompatible with
Hannan. Gossett, 320 S.W.3d at 789 (Clark, J., dissenting in part and concurring in the judgment);
Kinsler, 320 S.W.3d at 802 (Clark, J., concurring in part and concurring in the judgment).
       7
           Tennessee Code Annotated section 20-16-101 provides as follows:

                 In motions for summary judgment in any civil action in Tennessee, the
                 moving party who does not bear the burden of proof at trial shall prevail
                 on its motion for summary judgment if it:
                 (1) Submits affirmative evidence that negates an essential element of the
                 nonmoving party’s claim; or
                 (2) Demonstrates to the court that the nonmoving party’s evidence is
                 insufficient to establish an essential element of the nonmoving party’s
                 claim.

       Tenn. Code Ann. § 20-16-101 (Supp. 2014) (effective July 1, 2011). This statute does
       not apply in this appeal because the Ryes filed this action before the statute’s July 1, 2011
       effective date.


                                                  - 31 -
party may still, by the time of trial, somehow come up with evidence to support her
claim.‘‖ (quoting White v. Target Corp., No. W2010-02372-COA-R3-CV, 2012 WL
6599814, at *7 n.3 (Tenn. Ct. App. Dec. 18, 2012) (Kirby, J., author))).

       Like Federal Rule 56, Tennessee Rule 56 does not require the moving party to
present affidavits. Instead, it expressly dispenses with that requirement, stating that ―a
party seeking to recover upon a claim, counterclaim, or cross-claim or to obtain a
declaratory judgment‖ and ―[a] party against whom a claim, counterclaim, or cross-claim
is asserted or a declaratory judgment is sought‖ may move for summary judgment ―with
or without supporting affidavits.‖ Tenn. R. Civ. P. 56.01, 56.02 (emphasis added); see
also Tenn. R. Civ. P. 56.04 (directing the court to consider ―affidavits, if any,‖ in
determining whether summary judgment should be granted (emphasis added)).
Tennessee Rule 56 requires both the movant and the nonmovant to submit statements of
undisputed facts, supported by citations to the record, ―[i]n order to assist the Court in
ascertaining whether there are any material facts in dispute,‖ Tenn. R. Civ. P. 56.03, and
provides that, ―[s]ubject to the moving party‘s compliance with Rule 56.03, the judgment
sought shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.‖ Tenn. R. Civ. P. 56.04 (emphasis added). Like Federal
Rule 56, Tennessee Rule 56 clearly states that when a summary judgment motion is
―supported as provided in [Tennessee Rule 56],‖ the nonmoving party ―may not rest upon
the mere allegations or denials of the [nonmoving] party‘s pleading,‖ but in response, ―by
affidavits or as otherwise provided in [Tennessee Rule 56], must set forth specific facts
showing that there is a genuine issue for trial. If the adverse party does not so respond,
summary judgment, if appropriate, shall be entered against the adverse party.‖ Tenn. R.
Civ. P. 56.06. Conspicuously absent from Tennessee Rule 56 is any language requiring
the moving party to seek, obtain, and comply with a scheduling order before moving for
summary judgment, although, according to the dissent, Hannan imposed this obligation.

       Instead, like Federal Rule 56, Tennessee Rule 56 authorizes courts to order
continuances on summary judgment motions to allow a party opposing summary
judgment to obtain affidavits, take depositions, or engage in other forms of discovery as
may be ordered. Tenn. R. Civ. P. 56.07. Because Tennessee Rule 56 provides trial
courts with authority to grant continuances to nonmoving parties when summary
judgment motions are made before adequate time for discovery has been provided, any
differences between discovery in the federal system and discovery under the Tennessee
Rules of Civil Procedure do not warrant rejection of the standards enunciated in the
Celotex trilogy.

       There is simply nothing in the history or text of Tennessee Rule 56 which
necessitates rejecting the standards enunciated in the Celotex trilogy. Despite the
dissent‘s assertions to the contrary, the principle in Tennessee law that cases should be

                                            - 32 -
decided on the merits does not require rejection of the Celotex trilogy. When a court
determines, consistent with the standards in Tennessee Rule 56, that no genuine issue of
material fact exists and grants summary judgment, the case has been decided on the
merits.8 For the same reason, adoption of the standards enunciated in the Celotex trilogy
is entirely consistent with the constitutional right to trial by jury guaranteed by article I,
section 6 of the Tennessee Constitution. As one commentator has put it, ―under common
law, a fact issue was the sine qua non of trial.‖ Cornett‘s Summary Judgment in
Tennessee, 77 Tenn. L. Rev. at 311. Tennessee courts have ―always been empowered to
decide legal questions upon agreed facts.‖ Id. Tennessee Rule 56 ―simply embodies the
common law‘s recognition that if there is no factual dispute, there is no need for trial.‖
Id.

        We are mindful that the power of this Court to overrule former decisions ―is very
sparingly exercised and only when the reason is compelling.‖ Edingbourgh v. Sears,
Roebuck & Co., 337 S.W.2d 13, 14 (Tenn. 1960). Adhering to prior decisions is
generally ―the preferred course because it promotes the evenhanded, predictable, and
consistent development of legal principles, fosters reliance on judicial decisions, and
contributes to the actual and perceived integrity of the judicial process.‖ Payne v.
Tennessee, 501 U.S. 808, 827 (1991) (citing Vasquez v. Hillery, 474 U.S. 254, 265-66
(1986)); see also In re Estate of McFarland, 167 S.W.3d 299, 306 (Tenn. 2005). Simply
stated, ―‗in most matters it is more important that the applicable rule of law be settled
than it be settled right.‘‖ Payne, 501 U.S. at 827 (quoting Burnet v. Coronado Oil & Gas
Co., 285 U.S. 393, 406 (1932)).

       Nevertheless, ―[o]ur oath is to do justice, not to perpetuate error.‖ Jordan v.
Baptist Three Rivers Hosp., 984 S.W.2d 593, 599 (Tenn. 1999) (quoting Montgomery v.
Stephan, 101 N.W.2d 227, 229 (Mich. 1960)). As a result, we are not constrained to
follow ―unworkable‖ or ―badly reasoned‖ precedent. Payne, 501 U.S. at 827 (citing
Smith v. Allwright, 321 U.S. 649, 665 (1944); see also In re Estate of McFarland, 167
S.W.3d at 306 (stating that ―obvious error or unreasonableness in the precedent, changes
in conditions which render the precedent obsolete, the likelihood that adherence to
precedence would cause greater harm to the community than would disregarding stare
decisis, or an inconsistency between precedent and a constitutional provision‖ justify
overturning well-settled rules of law). Thus, ―if an error has been committed, and
becomes plain and palpable, th[is] [C]ourt will not decline to correct it, even though it
may have been reasserted and acquiesced in for a long number of years.‖ Arnold v. City
of Knoxville, 90 S.W. 469, 470 (Tenn. 1905); see, e.g., State v. Watkins, 362 S.W.3d
530, 556 (Tenn. 2012) (overruling a sixteen-year-old decision because the state
constitutional test it adopted was unworkable and because there was no textual or
        8
           Indeed, although the dissent views Hannan as the better standard, by forcing parties to proceed
to trial even when no genuine issues of material fact exist at the summary judgment stage, the Hannan
standard actually is antithetical to the principle favoring “the just, speedy, and inexpensive determination”
of actions on the merits. Tenn. R. Civ. P. 1.

                                                   - 33 -
historical basis for interpreting the state constitutional provision as requiring a test
distinct from the federal constitutional provision); Mercer v. Vanderbilt Univ., 134
S.W.3d 121, 129-30 (Tenn. 2004) (overruling an eight-year-old decision that had adopted
a minority rule and adopting instead the ―better-reasoned‖ majority rule); Jordan, 984
S.W.2d at 600 (abrogating a ninety-six-year-old decision even though the statutory
language it had interpreted remained the same).9

       Indeed, we have ―a special duty‖ to correct erroneous rules that have been
―recognized and nurtured‖ by this Court. Hanover v. Ruch, 809 S.W.2d 893, 896 (Tenn.
1991) (abolishing the common law tort of criminal conversation for all cases filed prior to
the effective date of a statute prospectively abolishing it); see also Dupis v. Hand, 814
S.W.2d 340, 345 (Tenn. 1991) (abolishing the common law tort of alienation of
affections for all cases filed prior to the effective date of a statute prospectively
abolishing it). We would ―abdicate our own function‖ were we to refuse to correct
unworkable or erroneous court-made rules. Hanover, 809 S.W.2d at 896.10


        9
          The Ryes’ suggestion that any decision overruling Hannan and adopting the standards of the
Celotex trilogy amounts to an impermissible retroactive application of Tennessee Code Annotated section
20-16-101, which violates article I, section 20 of the Tennessee Constitution, is simply incorrect. See
Tenn. Cons. art. 1, § 20 (“[N]o retrospective law, or law impairing the obligations of contracts, shall be
made.”). That statute is irrelevant to this appeal. Thus, we are not retroactively applying the statute. Our
decision overruling the manner in which Hannan interpreted Tennessee Rule 56 amounts instead to a
proper exercise of our authority to reconsider, and when appropriate, abandon rules of law previously
articulated in judicial decisions. In civil cases, judicial decisions overruling prior cases generally are
applied retrospectively. Hill v. City of Germantown, 31 S.W.3d 234, 239 (Tenn. 2000).
        10
            The dissent either overlooks our obligation to correct erroneous court-made rules or
fundamentally misunderstands it. By abandoning the Hannan standard, we are not, as the dissent asserts,
“surrendering the constitutional authority of this Supreme Court to establish summary judgment standards
for the judiciary.” To the contrary, we are accepting responsibility for creating an unworkable standard
and exercising our constitutional authority to correct the error and establish a workable summary
judgment standard. The dissent’s disagreement with our decision to abandon Hannan is understandable,
as the dissenting justice, like the undersigned, joined the majority decision in Hannan. However, the
dissent’s suggestions that our decision somehow compromises judicial independence and disregards the
doctrine of separation of powers are unfathomable and lack legal or factual foundation. By our decision
in this appeal we cannot preempt a constitutional challenge to a statute that does not apply in this appeal.
Our determination that the Hannan standard is unworkable is independent of and unrelated to legislative
action. Furthermore, the fact that our decision comes after the Legislature has already enacted a statute
aimed at changing the Hannan standard is not at all unusual. See, e.g., Dupis, 814 S.W.2d at 345
(deciding to abolish a tort after it had already been prospectively abolished by the Legislature); Hanover,
809 S.W.2d at 896 (same). Indeed, over twenty years ago, we recognized that “it would be anomalous”
for this Court to refuse to consider abolishing common law torts in cases arising before statutes were
enacted prospectively abolishing those same common law torts, and we noted that “the Legislature may
not constitutionally preclude such consideration.” Hanover, 809 S.W.2d at 896. These observations
apply with equal force to the resolution of this appeal. Despite the dissent’s doubts, we do not take lightly
our oaths to uphold the United States and Tennessee Constitutions and understand fully the function and
importance of the doctrine of separation of powers. Nevertheless, nothing requires us to maintain an

                                                   - 34 -
       Because the standard articulated in Hannan is unworkable and inconsistent with
the history and text of Tennessee Rule 56, we take this opportunity to correct course,
overrule Hannan, and fully embrace the standards articulated in the Celotex trilogy.11

                     7. Recap of Tennessee Summary Judgment Standards

        Our overruling of Hannan means that in Tennessee, as in the federal system, when
the moving party does not bear the burden of proof at trial, the moving party may satisfy
its burden of production either (1) by affirmatively negating an essential element of the
nonmoving party‘s claim or (2) by demonstrating that the nonmoving party‘s evidence at
the summary judgment stage is insufficient to establish the nonmoving party‘s claim or
defense. We reiterate that a moving party seeking summary judgment by attacking the
nonmoving party‘s evidence must do more than make a conclusory assertion that
summary judgment is appropriate on this basis. Rather, Tennessee Rule 56.03 requires
the moving party to support its motion with ―a separate concise statement of material
facts as to which the moving party contends there is no genuine issue for trial.‖ Tenn. R.
Civ. P. 56.03. ―Each fact is to be set forth in a separate, numbered paragraph and
supported by a specific citation to the record.‖ Id. When such a motion is made, any
party opposing summary judgment party must file a response to each fact set forth by the
nonmovant in the manner provided in Tennessee Rule 56.03. ―[W]hen a motion for
summary judgment is made [and] . . . supported as provided in [Tennessee Rule 56],‖ to
survive summary judgment, the nonmoving party ―may not rest upon the mere allegations
or denials of [its] pleading,‖ but must respond, and by affidavits or one of the other
means provided in Tennessee Rule 56, ―set forth specific facts‖ at the summary judgment
stage ―showing that there is a genuine issue for trial.‖ Tenn. R. Civ. P. 56.06. The
nonmoving party ―must do more than simply show that there is some metaphysical doubt
as to the material facts.‖ Matsushita Elec. Indus. Co., 475 U.S. at 586. The nonmoving
party must demonstrate the existence of specific facts in the record which could lead a
rational trier of fact to find in favor of the nonmoving party. If a summary judgment
motion is filed before adequate time for discovery has been provided, the nonmoving
party may seek a continuance to engage in additional discovery as provided in Tennessee
Rule 56.07. However, after adequate time for discovery has been provided, summary

unworkable court-made rule simply because another branch of government has arguably invaded the
province of the judiciary.
        11
           We recognize that our decision to overrule Hannan calls into question the continued viability of
Gossett and Kinsler, in which the majority rejected the McDonnell Douglas burden-shifting framework
based on its incompatibility with Hannan. See Williams v. City of Burns, __ S.W.3d __, 2015 WL
2265531, at *11 n.15 (Tenn. May 4, 2015); Sykes, 343 S.W.3d at 26. Nevertheless, neither the continued
viability of Gossett and Kinsler, nor the 2011 law amending Tennessee Code Annotated sections 4-21-
311, 50-1-304, and 50-1-701 as to “causes of action accruing on or after” its effective date of June 10,
2011, are at issue in this interlocutory appeal. See Act of June 10, 2011, ch. 461, 2011 Tenn. Pub. Acts
1227. We decline to address these questions unless and until they are presented in an appropriate case.


                                                  - 35 -
judgment should be granted if the nonmoving party‘s evidence at the summary judgment
stage is insufficient to establish the existence of a genuine issue of material fact for trial.
Tenn. R. Civ. P. 56.04, 56.06. The focus is on the evidence the nonmoving party comes
forward with at the summary judgment stage, not on hypothetical evidence that
theoretically could be adduced, despite the passage of discovery deadlines, at a future
trial. We turn our attention next to applying these standards in this appeal.

                      C. Application of Summary Judgment Standards

             1. Future Medical Expenses Arising from Mrs. Rye’s Rh-sensitization

        The Defendants argue that they are entitled to summary judgment because, even
assuming Mrs. Rye‘s Rh-sensitization is considered a presently existing physical injury,
the undisputed facts demonstrate that Mrs. Rye has not sustained any damages related to
this injury and that no such damages are reasonably certain to occur.12 We agree.

       To prevail on a health care liability claim, a plaintiff must establish the following
statutory elements:

        (1) The recognized standard of acceptable professional practice in the
        profession and the specialty thereof, if any, that the defendant practices in the

        12
            The dissent mischaracterizes our holding as concluding that Rh-sensitization does not under
any circumstances qualify as a compensable injury and asserts that, in so holding, we are out of step with
“several federal and state courts,” which have recognized the cause of action. Actually, we are assuming
for purposes of this appeal that Rh-sensitization may qualify as a compensable injury so long as damages
are proven to a reasonable certainty. Furthermore, the dissent’s assertion that “several federal and state
courts” have recognized the viability of such a cause of action is questionable, at best, given that the
assertion is supported by citations to a single state supreme court decision and three federal district court
decisions. Some of these decisions are also factually distinct from this case. For example, in the Arizona
Supreme Court decision, the lawsuit was brought after the Rh-sensitized mother’s second child had been
stillborn as a result of her undiscovered Rh-sensitization. Kenyon v. Hammer, 688 P.2d 961, 963 (Ariz.
1984). One of the federal district court decisions involved beryllium sensitization, not Rh-sensitization.
Harris v. Brush Wellman Inc., No. CIVA1:04CV598HSORHW, 2007 WL 5960181, at *12 (S.D. Miss.
Oct. 30, 2007). Another of the cited federal district court decisions involved a woman who sued the
manufacturer of RhoGAM, alleging that the dosage she received was defective and failed to prevent her
Rh-sensitization. Alberg v. Ortho-Clinical Diagnostics, Inc., No. 98-CV-2006, 2000 WL 306701, at *1
(N.D.N.Y. Mar. 24, 2000). She alleged causes of action for negligence, breach of warranty, and strict
products liability, claiming that her fear of becoming pregnant after learning of her Rh-sensitization had
caused emotional injuries. She produced enough evidence of emotional injury to survive summary
judgment on these claims. Id. at *3. In Harms v. Lab. Corp. of Am., 155 F. Supp. 2d 891, 912 (N.D. Ill.
2001), the case most factually similar to this one, the court limited the Rh-sensitized woman’s recovery
“only to those injuries for which [the woman] herself [was] at risk” and disallowed recovery for the “risk
of future injury to any future fetus,” on the ground that “it is impossible to determine without speculation
what sort of injury—if any—the fetus would suffer.” Id. Therefore Harms is not inconsistent with our
holding in this appeal.

                                                   - 36 -
       community in which the defendant practices or in a similar community at the
       time the alleged injury or wrongful action occurred;

       (2) That the defendant acted with less than or failed to act with ordinary and
       reasonable care in accordance with such standard; and

       (3) As a proximate result of the defendant‘s negligent act or omission, the
       plaintiff suffered injuries which would not otherwise have occurred.

Tenn. Code Ann. § 29-26-115(a) (2012). A legal injury ―signifies an act or omission
against [a] person‘s rights that results in some damage.‖ Church v. Perales, 39 S.W.3d
149, 171 (Tenn. Ct. App. 2000) (citing Barnes v. Kyle, 306 S.W.2d 1, 4 (Tenn. 1957)).
―Any want of skillful care or diligence on a physician‘s part that sets back a patient‘s
recovery, prolongs the patient‘s illness, increases the plaintiff‘s suffering, or, in short,
makes the patient‘s condition worse than if due skill, care, and diligence had been used,
constitutes injury for the purpose of a [health care liability action].‖ Church, 39 S.W.3d
at 171.

       In this case, the defense expert, Dr. Stovall, testified ―within a reasonable degree
of medical certainty that, while Mrs. Rye [has become] Rh-sensitized, she has incurred no
physical injuries.‖ The Ryes‘ expert, Dr. Bruner, stated that, ―[b]iologically, [Mrs. Rye]
is not the same person she was before she became Rh-sensitized‖ and ―now possesses
diseased blood‖ for life because of the Defendants‘ negligence. The facts are undisputed
that Mrs. Rye‘s blood now contains antibodies that it would not have contained but for
the Defendants‘ negligence.

       Although the experts disagree as to whether the undisputed facts amount to a
physical injury, this difference of opinion is not material. As noted above, a legal injury
―signifies an act or omission against [a] person‘s rights that results in some damage.‖
Church, 39 S.W.3d at 171. Thus, even assuming Mrs. Rye‘s Rh-sensitization amounts to
a physical injury, the dispositive question is whether genuine issues of material fact exist
as to the third factor: whether Mrs. Rye is reasonably certain to sustain damages for
future medical expenses as a result of her Rh-sensitization.13

       After careful review, we answer this question in the negative. ―The existence of
damages cannot be uncertain, speculative, or remote.‖ Discover Bank v. Morgan, 363
S.W.3d 479, 496 (Tenn. 2012). ―Damages may never be based on mere conjecture or
speculation.‖ Overstreet v. Shoney‘s Inc., 4 S.W.3d 694, 703 (Tenn. Ct. App. 1999).
       13
            The Ryes did not request damages for past medical expenses in their complaint, although the
memorandum of law the Ryes filed in the trial court mentioned that Mrs. Rye had been billed $343.00 for
a medical evaluation/consultation with Dr. Michael Schneider. According to the Ryes’ deposition
testimony, Dr. Schneider met with them after Mrs. Rye’s Rh-sensitization was discovered and explained
the risks it posed for future pregnancies.

                                                - 37 -
―[T]o recover for [the] future effects of an injury, the future effects must be shown to be
reasonably certain and not a mere likelihood or possibility and . . . there must be a
reasonable degree of medical certainty that the plaintiff will develop a disease in the
future as a result of an injury.‖ Potts v. Celotex Corp., 796 S.W.2d 678, 681 (Tenn.
1990). As the Court of Appeals has more recently explained:

              A person who is injured by another‘s negligence may recover
       damages from the other person for all past, present, and prospective harm.
       Included in the prospective harm for which damages may be recovered is
       the reasonable cost of the medical services that will probably be incurred
       because of the lingering effects of the injuries caused by the negligent
       person. To remove awards for future medical expenses from the realm of
       speculation, persons seeking future medical expenses must present
       evidence (1) [showing] that additional medical treatment is reasonably
       certain to be required in the future and (2) [enabling] the trier-of-fact to
       reasonably estimate the cost of the expected treatment.

              The first component of a claim for future medical expenses is, in the
       language of the Tennessee Pattern Jury Instructions, evidence that
       additional medical treatment is ―reasonably certain to be required in the
       future.‖ This ―reasonable certainty‖ standard requires more than a mere
       likelihood or possibility. It requires the plaintiff to establish with some
       degree of certainty that he or she will undergo future medical treatment for
       the injuries caused by the defendant‘s negligence. It does not, however,
       require proof of future medical treatment to an absolute or metaphysical
       certainty. Rather, the ―reasonable certainty‖ standard requires the plaintiff
       to prove that he or she will, more probably than not, need these medical
       services in the future.

Singh v. Larry Fowler Trucking, Inc., 390 S.W.3d 280, 287-88 (Tenn. Ct. App. 2012)
(quoting Henley v. Amacher, No. M1999-02799-COA-R3-CV, 2002 WL 100402, at *13-
14 (Tenn. Ct. App. Jan. 28, 2002)); see also 8 Tenn. Prac. Pattern Jury Instr. T.P.I.-Civil
14.50 (2014 ed.) (―If you are to determine a party‘s damages, you must compensate that
party for loss or harm that is reasonably certain to be suffered in the future as a result of
the injury in question. You may not include speculative damages, which is compensation
for future loss or harm that, although possible, is conjectural or not reasonably certain.‖)

       In his affidavit, Dr. Stovall opined that any future risks to Mrs. Rye as a result of a
future pregnancy are ―extremely remote‖ and that ―it cannot be said with any reasonable
degree of medical certainty that an Rh-sensitized patient will ever sustain any injuries or
damages.‖ In his deposition, Dr. Stovall reiterated his opinion that, unless Mrs. Rye
becomes pregnant again, the Rh-sensitization presents no risk at all to her. Even if Mrs.
Rye becomes pregnant in the future with an Rh-positive child, Dr. Stovall opined that

                                            - 38 -
there is only a 40% chance ―she will develop enough antibodies that those antibodies will
cross the placenta and cause the baby to have or to require the baby to have additional
monitoring.‖ Even if additional monitoring is required, however, Dr. Stovall opined that
it is ―more likely than not, like overwhelmingly—overwhelmingly, more likely than not,
[that Mrs. Rye] would not have any complications.‖

       Dr. Bruner opined that Mrs. Rye will, more likely than not, become pregnant again
because the Ryes have declined to use birth control and because Mrs. Rye had previously
become pregnant three times. Dr. Bruner further testified that should Mrs. Rye become
pregnant in the future, there is a 70% chance the fetus will be Rh positive. Dr. Bruner
additionally opined that an Rh positive fetus would, more likely than not, suffer moderate
to severe complications due to Mrs. Rye‘s above-average Rh sensitization. Dr. Bruner
also opined that, under such circumstances, the child would require aggressive treatment,
and if left untreated, the child could suffer moderate to severe complications. According
to Dr. Bruner, were Mrs. Rye‘s future unborn fetus to experience complications as a
result of her Rh-sensitization, these complications, as well as the monitoring and
treatment of them, would increase Mrs. Rye‘s health risks and the health risks to the
unborn fetus.

       Dr. Bruner also opined that Mrs. Rye will suffer future medical expenses and
damages from her Rh-sensitization should she be involved in a future medical emergency
involving an acute blood loss that requires an emergent blood transfusion. According to
Dr. Bruner, these damages will be incurred because ―[t]he presence of Rh antibodies in
Mrs. Rye‘s blood will double or even triple the time necessary to identify compatible
units of blood for transfusions‖ and ―[t]his time difference is likely to be life threatening
in an emergency situation in which blood transfusions are required.‖

       Having reviewed the record, including the motion, response, affidavits and
depositions, under the applicable summary judgment standards, we agree with the trial
court that the Defendants are entitled to summary judgment on Mrs. Rye‘s claim for
future medical expenses associated with future pregnancies and future blood transfusions.
Mrs. Ryes‘ evidence is insufficient as a matter of law to demonstrate that future medical
expenses are reasonably certain to occur and demonstrates instead that future medical
expenses depend entirely upon contingencies that have not occurred and may never
occur.

       Although Dr. Bruner opined that Mrs. Rye is more likely than not to become
pregnant again, his testimony referred only to Mrs. Rye‘s deposition testimony that she
and Mr. Rye had engaged in unprotected sex since her Rh-sensitization and his
understanding that Mrs. Rye had become pregnant three times before when the couple
had engaged in sexual relations without using birth control. Mrs. Rye‘s deposition
testimony actually includes a great deal of additional information that Dr. Bruner did not
mention. Specifically, Mrs. Rye testified that prior to her Rh-sensitization the couple had

                                            - 39 -
not only declined to use birth control measures while engaging in unprotected sexual
relations, they had planned to conceive children by determining when Mrs. Rye was
―ovulating, things like that‖ and engaging in sexual relations during those times. Mrs.
Rye stated that this planning had ―worked‖ for them in conceiving children. After her
Rh-sensitization, Mrs. Rye stated that the couple had used these same measures, along
with the ―rhythm‖ method, to prevent a fourth pregnancy. Mrs. Rye stated that the
couple had abstained from sexual relations during times when Mrs. Rye ―could be
ovulating‖ and the likelihood of conception would have been greater. She also stated that
the couple had ―bought a bunch of tests‖ to assist them in determining when ovulation
had occurred.14 Mrs. Rye, then thirty-nine-years-old, testified that she had not become
pregnant during the four years between her January 2008 Rh-sensitization and her
April 12, 2012 deposition.

       Moreover, even if the first contingency occurs and Mrs. Rye becomes pregnant in
the future, the medical experts agree that neither Mrs. Rye nor her unborn child will
suffer any risks at all from her Rh-sensitization unless the unborn future child‘s blood is
Rh positive. Thus, the undisputed facts establish that two contingencies must occur
before Mrs. Rye‘s Rh-sensitization poses even a risk of damages to either Mrs. Rye or
her future unborn children. The undisputed facts are thus insufficient to establish a
genuine issue of material fact for trial as to the reasonable certainty of future medical
expenses associated with future pregnancies.15

       Mrs. Rye‘s proof also falls short of establishing a genuine issue of material fact for
trial with regard to the reasonable certainty of damages for future medical expenses
associated with future blood transfusions. At least three contingencies must occur before
Mrs. Rye will ever incur damages of this sort. First, she must experience a future
medical emergency involving an acute blood loss. Second, the medical emergency must
have created an immediate need for a blood transfusion. Third, the blood typing required
as a result of Mrs. Rye‘s Rh-sensitization must have caused delay that prevented Mrs.
Rye from immediately receiving the needed blood transfusion. The Ryes have offered no
proof at all that any of these future contingencies will ever occur. Thus, the Ryes‘
request for future medical expenses arising from blood transfusions is based on
possibilities and speculation, not reasonable certainty.



        14
          Mrs. Rye also testified that she had previously used birth control pills to treat certain medical
conditions, although she had not done so since her Rh-sensitization, and she also stated that the couple
had used condoms previously for sanitary purposes and had done so within the year preceding her
deposition.
        15
          We have not weighed the evidence, as the dissent contends. Rather, we have considered all of
the undisputed facts in the record, unlike the dissent, which has harvested from the record only those facts
supporting its favored result.

                                                   - 40 -
       The record taken as a whole could not lead a rational trier of fact to find that the
Ryes are reasonably certain to incur future medical expenses associated with Mrs. Rye‘s
future pregnancies or blood transfusions. Thus, there is no genuine issue for trial.
Matsushita Elec. Indus. Co., 475 U.S. at 587. Because the Defendants have
demonstrated, after adequate time for discovery, that Mrs. Rye lacks proof of an essential
element of her claim and Mrs. Rye‘s response fails to identify proof supporting her claim,
the Defendants are entitled to summary judgment. Accordingly, we reverse the Court of
Appeals and reinstate the trial court‘s judgment granting the Defendants‘ summary
judgment on Mrs. Rye‘s requests for damages for future medical expenses associated
with future pregnancies and future potential blood transfusions.

                               2. The Ryes’ NIED Claims

        In Camper v. Minor, 915 S.W.2d 437 (Tenn. 1996), this Court held that a plaintiff
who asserts an NIED claim need not prove an accompanying physical injury. Id. at 446.
Instead, we held that such claims should be analyzed under a ―general negligence
approach.‖ Id. However, the Camper Court imposed safeguards designed not only to
compensate persons who sustain serious emotional injuries but also to avoid
compensating trivial and non-meritorious claims. Id. To these ends, a plaintiff bringing
a stand-alone NIED claim must prove that the emotional injury caused by the defendant‘s
negligent conduct is ―serious‖ or ―severe.‖ Id. And, ―the claimed injury or impairment
must be supported by expert medical or scientific proof.‖ Id. Thus, Camper established
that a plaintiff who brings a stand-alone NIED claim must (1) satisfy the five elements of
ordinary negligence (duty, breach of duty, injury or loss, causation in fact, and proximate
or legal cause), (2) establish a ―serious‖ or ―severe‖ emotional injury, and (3) prove that
the emotional injury is serious or severe with expert medical or scientific proof.
Camper, 915 S.W.2d at 446; see also Rogers v. Louisville Land Co., 367 S.W.3d 196,
206 (Tenn. 2012).

       In Estate of Amos v. Vanderbilt Univ., 62 S.W.3d 133, 134 (Tenn. 2001), this
Court considered whether the Camper requirement of expert medical or scientific
evidence of a serious or severe injury extends to all negligence claims resulting in
emotional injury. The Estate of Amos Court held that the Camper requirement applies
only to stand-alone NIED claims and does not apply to cases in which the alleged
emotional injury is ―parasitic‖ to other types of claims or injuries. Id. at 137. The Court
explained:

      The special proof requirements in Camper are a unique safeguard to ensure
      the reliability of ―stand-alone‖ negligent infliction of emotional distress
      claims. The subjective nature of ―stand-alone‖ emotional injuries creates a
      risk for fraudulent claims. The risk of a fraudulent claim is less, however,
      in a case in which a claim for emotional injury damages is one of multiple
      claims for damages. When emotional damages are a ―parasitic‖

                                           - 41 -
       consequence of negligent conduct that results in multiple types of damages,
       there is no need to impose special pleading or proof requirements that apply
       to ―stand-alone‖ emotional distress claims.

Id. at 136-37.

        More recently, in Rogers, this Court reaffirmed that the ―expert proof‖
requirement applies only to ―stand-alone‖ NIED claims and does not apply when a
plaintiff‘s emotional injuries are ―a ‗parasitic‘ consequence of negligent conduct that
results in multiple types of damages.‖ Rogers, 367 S.W.3d at 206 n. 10. Nevertheless,
we also stated that actions for ―negligent infliction of emotional distress (including all
three ―subspecies‖ of negligent infliction: ‗stand-alone,‘ ‗parasitic,‘ and ‗bystander‘)
require an identical element: a showing that the plaintiff suffered a serious mental injury
resulting from the defendant’s conduct.‖ Rogers, 367 S.W.3d at 206 (emphasis added).
A serious or severe mental injury occurs, we stated, if the plaintiff shows that ―a
reasonable person, normally constituted, would [have been] unable to adequately cope
with the mental stress engendered by the circumstances of the case.‖ Id. at 210. We
explained that ―[u]nable to cope with the mental stress engendered‖ requires a plaintiff to
demonstrate, by way of six enumerated, non-exclusive factors or by other pertinent
evidence, ―that he or she has suffered significant impairment in his or her daily life.‖ Id.
The ―nonexclusive factors‖ Rogers enumerated are as follows:

       (1) Evidence of physiological manifestations of emotional distress,
       including but not limited to nausea, vomiting, headaches, severe weight
       loss or gain, and the like;

       (2) Evidence of psychological manifestations of emotional distress,
       including but not limited to sleeplessness, depression, anxiety, crying spells
       or emotional outbursts, nightmares, drug and/or alcohol abuse, and
       unpleasant mental reactions such as fright, horror, grief, shame,
       humiliation, embarrassment, anger, chagrin, disappointment, and worry;

       (3) Evidence that the plaintiff sought medical treatment, was diagnosed
       with a medical or psychiatric disorder such as post-traumatic stress
       disorder, clinical depression, traumatically induced neurosis or psychosis,
       or phobia, and/or was prescribed medication;

       (4) Evidence regarding the duration and intensity of the claimant‘s
       physiological symptoms, psychological symptoms, and medical treatment;

       (5) Other evidence that the defendant‘s conduct caused the plaintiff to
       suffer significant impairment in his or her daily functioning; and


                                           - 42 -
       (6) In certain instances, [evidence of] the extreme and outrageous character
       of the defendant‘s conduct . . . .

Rogers, 367 S.W.3d at 209-10. Having summarized the governing legal principles, we
must evaluate whether genuine issues of material fact exist as to the Ryes‘ emotional
distress claims.16

        We agree with the courts below that the undisputed facts establish that Mr. Rye
has not suffered any physical injury. Although Mr. Rye argues that he has sustained an
actual injury in the nature of a disruption of his family planning, we conclude, as will be
explained more fully hereinafter, that Tennessee law does not recognize disruption of
family planning as either an independent cause of action or an element of damages.
Accordingly, Mr. Rye has alleged only a stand-alone NIED claim. We agree with the
Defendants that summary judgment is appropriate because, despite having adequate time
for discovery, and indeed despite expiration of all discovery deadlines, Mr. Rye has failed
to submit any expert proof to establish a severe emotional injury—an essential element of
his stand-alone NIED claim. Having demonstrated that Mr. Rye lacks proof of an
essential element of his claim, the Defendants are entitled to summary judgment on this
claim. Thus, we reverse the Court of Appeals‘ decision and reinstate the judgment of the
trial court granting summary judgment on this issue.

       We agree with the courts below that Mrs. Rye‘s claim for emotional distress
damages is ―parasitic‖ to her health care liability claim. However, we agree with the
Defendants that summary judgment on this claim is appropriate because, although expert
proof is not required, Mrs. Rye has offered no proof at all to demonstrate that she has
suffered a severe or serious mental injury. Mrs. Rye testified in her deposition that she
was ―scared‖ and ―so upset‖ when told of the risks her Rh-sensitization could pose to any
future pregnancy, that she remains ―very concerned‖ about the risks that could arise
should she need a blood transfusion or become pregnant in the future. Mrs. Rye testified
that she thinks about the risks associated with her Rh-sensitization ―every day‖ and that
she is more careful in her sexual relations with her husband because of the risks that
could arise should she become pregnant in the future. However, Mrs. Rye stated that she
has not sought emotional or psychiatric counseling or mental health treatment from a
psychiatrist, a psychologist, a counselor, or anyone else as a result of her concerns. Mrs.
Rye also testified that her concerns have not caused her to lose any time from work or
business activities and that she has continued her parenting responsibilities without
disruption.

       Although we are not without sympathy for Mrs. Rye, considering the legal
standards articulated in Rogers, we conclude that Mrs. Rye‘s testimony is clearly

       16
            The dissent’s conclusion that a genuine issue of material fact exists is flawed because the
dissent fails to apply correctly the factors articulated in Rogers.

                                                - 43 -
insufficient to create a genuine issue of material fact concerning the essential element of
severe or serious mental injury. Despite adequate time for discovery, Mrs. Rye provided
no evidence of a serious mental injury resulting from the Defendants‘ conduct. She has
neither suffered physiological or psychological symptoms, nor sought medical or
professional treatment, nor incurred any significant impairment in her daily functioning
resulting from her Rh-sensitization. In fact, she testified that she has not sought any
counseling or treatment of any sort and that her daily work and parenting routines have
not been disrupted. Having demonstrated that Mrs. Rye‘s evidence is insufficient to
create a genuine issue of material fact for trial, the Defendants are entitled to summary
judgment on Mrs. Rye‘s parasitic claim for emotional distress damages.

                 3. The Ryes’ Claims for Disruption of Family Planning

       The Ryes argue that the courts below erred in granting summary judgment on their
claims for disruption of family planning. The Ryes assert that this Court should hold,
based on Davis v. Davis, 842 S.W.2d 588, 600-601 (Tenn. 1992), that Tennessee law
recognizes disruption of family planning as either an independent cause of action or as an
element of damages for other negligence based claims. We agree with the Defendants
that neither Davis nor any other Tennessee decision recognizes disruption of family
planning as an independent cause of action or an element of damages.

       Indeed, Davis is entirely distinguishable on its facts from this case. Davis began
as a divorce action. Davis, 842 S.W.2d at 589. The divorcing couple could not agree as
to the disposition of the cryogenically preserved product of their in vitro fertilization,
which the Davis Court referred to as ―frozen embryos.‖ Id. Mrs. Davis originally sought
custody of the frozen embryos and expressed her intent to use them to become pregnant
once the divorce was final, but Mr. Davis objected to becoming a parent after the divorce
and without his consent. Id. The trial court determined that the frozen embryos were
―human beings‖ and awarded Mrs. Davis custody of them. Id. The Court of Appeals
reversed and remanded to the trial court for entry of an order vesting Mr. and Mrs. Davis
with ―joint control . . . and equal voice over their disposition.‖ Id. This Court granted
review, adopted a balancing test to determine which potential parent should receive
control of the frozen embryos, and after applying the balancing test, affirmed the Court of
Appeals. Id. at 590, 598-602.

       It is true that, in devising the balancing test, the Davis Court referenced decisions
of the United States Supreme Court discussing (1) the individual constitutional right to
―be free from unwarranted governmental intrusion into matters so fundamentally
affecting a person as the decision whether to bear or beget a child‖; (2) procreational
autonomy; (3) and parental rights and responsibilities regarding children. Id. at 598-602.
However, the Davis Court neither held, nor implied, nor even suggested that Tennessee
law recognizes disruption of family planning as either an independent action or an
element of damages in negligence cases. Accordingly, we affirm the decisions of the

                                           - 44 -
courts below granting the Defendants summary judgment on the Ryes‘ claim for
disruption of family planning as an independent action. Having already concluded, on a
separate basis, that summary judgment is appropriate on Mrs. Rye‘s parasitic claim for
emotional distress damages, we need not address the trial court‘s ruling allowing Mrs.
Rye to present evidence of disruption of the Ryes‘ family planning as proof of her
parasitic emotional distress damages claim. As we have already concluded, however,
Davis provides no support for the trial court‘s ruling.

                                    IV. Conclusion

       Having overruled Hannan and adopted and applied the summary judgment
standards articulated in the Celotex trilogy and in Tennessee Rule 56, we conclude that
the Defendants are entitled to summary judgment on all claims the Ryes raised in this
appeal. Accordingly, we affirm in part and reverse in part the judgment of the Court of
Appeals and remand this case to the trial court for entry of summary judgment on these
claims and any further necessary proceedings consistent with this decision. Costs of this
appeal are taxed to the Ryes, for which execution may issue if necessary.



                                                   ________________________________
                                                   CORNELIA A. CLARK, JUSTICE




                                          - 45 -